Filed 7/17/14 P. v. Banks CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                     F065998/F065678
         Plaintiff and Respondent,
                                                                        (Kern Super. Ct. Nos. BF134268A &
                   v.                                                              BF134268B)

LARRY BAILEY-BANKS,
                                                                                         OPINION
         Defendant and Appellant.


THE PEOPLE,

         Plaintiff and Respondent,

                   v.

RAYSHAUN DUPREE BROWN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John W. Lua,
Judge.
         Sylvia Whatley Beckham, under appointment by the Court of Appeal, for Larry
Bailey-Banks, Defendant and Appellant.
       Gregory L. Cannon, under appointment by the Court of Appeal, for Rayshaun
Dupree Brown, Defendant and Appellant.
       Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Stephen G. Herndon and John
W. Powell, Deputy Attorneys General, for Plaintiff and Respondent.
                                          -ooOoo-
                                    INTRODUCTION
       Appellants/defendants Larry Bailey-Banks (Bailey)1 and Rayshaun Dupree Brown
(Brown) were charged with multiple felonies and gang enhancements based on the
burglary and robbery of a woman in her apartment. A third suspect, Andrew Smith, was
also implicated. The People’s theory was that Bailey drove Brown and Smith to the
apartment complex, and Brown and Smith broke into the apartment and robbed the
victim. Bailey and Brown were tried together, and they were convicted of burglary,
robbery and other offenses. Bailey was sentenced to 26 years to life plus 20 years, and
Brown was sentenced to 16 years. Prior to the joint trial, Smith pleaded no contest to
burglary and was sentenced to nine years; he did not testify against Bailey or Banks.
       Appellate issues
       Bailey and Brown filed separate appeals and briefs, and did not request to join the
issues raised by the other defendant. Their cases will be administratively consolidated.
       Brown raises only one issue – that the prosecutor committed prejudicial
misconduct during closing rebuttal argument by improperly vouching for the strength of
the People’s case. Bailey joins in this issue.
       Bailey separately raises several issues which Brown has not joined. Bailey
contends the court improperly admitted an exhibit into evidence which it had previously

       1Bailey-Banks testified at trial that he normally used “Bailey” as his last name.
We will refer to him as Bailey.



                                             2.
excluded because it contained details of Andrew Smith’s plea agreement; the jury was
not correctly instructed on accomplices; the court should have instructed the jury on
lesser included offenses of theft for count I, robbery; the jury failed to clarify whether he
was convicted of first or second degree robbery; he could not be convicted as both a
principal of burglary and robbery, and an accessory after the fact for the same crimes; he
could not be convicted of burglary, robbery, and receiving stolen property; and one of the
prior prison term enhancements must be stricken.
       We reverse Bailey’s conviction in count VI for receiving stolen property, and
strike the prior prison term enhancements. In all other respects, we affirm the judgments
of convictions against both Bailey and Brown.
                                          FACTS
       On October 21, 2010, Jacqueline Garcia and her children lived in an apartment on
Pacheco Road and Eve Street in Bakersfield. At some point before noon, Garcia was
resting in bed, and her children were not home. She was awakened by noise coming from
her kitchen window, and the sound of someone falling from a height. Garcia testified
two young men suddenly appeared in her bedroom. One man put his hand over Garcia’s
eyes and mouth, held a gun to her head, and pushed her to the floor. The gunman told her
to get up, and he took her around the apartment. The gunman told his accomplice to start
looking for stuff. Garcia could not speak English and could not understand what they
were looking for.
       Garcia testified the men looked through her home and made a “disaster of the
place.” The gunman seemed to be giving orders to the second man about what to do.
The gunman continued to hold the gun to Garcia’s head. The second man found a small
safe. Garcia stored documents and jewelry in it, but it did not contain any money. The
safe was locked, however, and the culprits did not know what was inside.
       After they found the safe, the gunman again forced Garcia to the floor. She saw
and heard the gunman pull back the slide and chamber a round in the gun. She also heard

                                              3.
a metallic sound. She believed the gunman was going to kill her and thought she was
dead. However, the gunman did not fire and both men left the apartment with the safe.
The 911 call
       Garcia was very afraid and tried to call the police, but she discovered the men had
disconnected the telephone in her apartment. She ran to the manager’s office and called
911.
       At 11:42 a.m., the police received Garcia’s 911 call. Garcia told the Spanish-
speaking dispatcher that two black juvenile males entered her house through a window,
they had a gun, and they forced her to the floor. Garcia said they took a box with all her
personal documents.
The initial investigation
       Officers Juarez and Ashby responded to Garcia’s apartment. Garcia was visibly
shaken and very scared. The screen to the kitchen window had been removed, and the
window was open. There were drawers and boxes which had been opened and tossed.
The safe had been taken. The officers found a live nine-millimeter Luger bullet on the
floor where the gunman had forced Garcia down.
       Garcia reported the two suspects were African-American men. One suspect was
about 19 years old, six feet tall, slim, and wore a black-hooded sweatshirt and a black
mask. The other suspect was about 18 years old, five feet five inches tall, a thin build, in
a dark shirt and blue jeans, and had shoulder length black hair.
       The apartment complex’s security camera depicted two shadowy figures leaving
Garcia’s first floor apartment at 11:41 a.m.
Discovery of the safe
       On the same day, Michael Bowen was cleaning out his apartment on North Half
Moon Drive in Bakersfield. He spent the morning throwing out trash in the garbage can
located in the alley behind his apartment. Later in the afternoon, he noticed a second



                                               4.
garbage can had been pulled next to the garbage can he had been using. The second
garbage can had not been there earlier in the day.
       Bowen opened the lid and looked inside the second garbage can. He saw a small
safe that appeared to have been slammed or pried open. There were numerous papers and
documents inside and around the safe. Bowen called the police.
       At 2:45 p.m., Officers Ashby and Juarez responded to Bowen’s location in the
alley. They looked through the safe and found numerous documents that belonged to
Garcia. The same garbage can that contained the safe also contained utility bills
addressed to defendant Bailey and his girlfriend, Tiffany Jackson.
Garcia’s identification of defendants
       Bailey and Jackson lived in the same apartment complex as Bowen, just a few
doors down from Bowen’s residence. Officers Ashby and Juarez contacted Bailey and
Jackson at their apartment. They detained Bailey and took him to a nearby school.
       The officers received information about a suspicious person in the area of Bailey’s
apartment. Officer Ashby remained at the school with Bailey. Officers Woessner and
Juarez located defendant Rayshaun Dupree Brown walking away from Bailey’s
apartment on North Half Moon Drive. Brown was detained.
       The police asked Garcia to participate in separate infield showups of the two
suspects. An officer drove her to the location where Brown had been detained, and she
remained in the patrol car. The officer read the standard admonishment to Garcia and
asked her to look at Brown, who was standing near another police car with an officer next
to him. Garcia said Brown was one of the men who entered her apartment.
       A few minutes later, an officer drove Garcia to the school where Bailey had been
taken. Garcia remained in the patrol car. Bailey was removed from another patrol car
and stood on the street. He was in handcuffs, and four officers were standing near him.
After receiving appropriate admonishments, Garcia identified Bailey as one of the men
who entered her apartment.

                                            5.
        The officers showed Garcia the safe that had been found in the garbage can.
Garcia identified the safe and the contents as her property. The safe was dusted for
fingerprints, but no usable prints were obtained.
        At trial, Garcia identified Bailey and Brown as the two men who entered her
apartment and robbed her. She did not know which man used the gun.2
Bailey yells at Brown at the police department
        Bailey and Brown were arrested. Brown had a cell phone which contained a
photograph of him making a hand gesture of the letter “W,” and a separate photograph
that showed the phrase “West Side.”
        Both defendants were taken to the police department and placed in separate but
adjoining interrogation rooms, which had solid doors and walls. These rooms were
located within the larger squad room, and the officers used them as holding cells. The
defendants could not see each other, but they knew they were in the adjoining rooms.
        Officers Woessner and Ashby removed Brown from the interrogation room and
interviewed him in another area adjacent to the squad room. They asked Brown if he was
involved in the burglary/robbery at the apartment on Pacheco Road. Brown said he did
not have anything to do with it. The officers returned Brown to the interrogation room
adjacent to where Bailey was still being held.
        Officer Juarez testified he was in the squad room, and Bailey and Brown were in
the adjacent interrogation rooms, when Juarez heard Bailey yell something at Brown.
Bailey’s voice was muffled but loud enough to be heard by the officers in the squad
room.

        2 Aswe will discuss below, Bailey was on parole and wearing a GPS tracking
monitor. Based on the GPS tracking evidence, the prosecution theory was that Bailey
drove Brown and Andrew Smith to the apartment, and remained in his car while Brown
and Smith committed the burglary and robbery. At trial, the prosecutor conceded that
Garcia’s identification of Bailey as one of the burglars was incorrect.



                                             6.
       Officer Woessner testified he was also in the squad room and heard Bailey talk to
Brown in a loud voice through the wall, “something to the effect of, ‘Tell those officers
that I didn’t do anything,’ ” and “ ‘You know my situation. I can’t get another case,’ or
something similar to that.”3
       Shortly after the officers heard Bailey yell at Brown, Brown asked to speak to
Officer Woessner again. Brown was removed from his interrogation room and
questioned. Brown said he committed the robbery with a man known as “Lil’ Rags” or
“Baby Rags,” who was later identified as Andrew Smith.4 Brown did not implicate
Bailey in any way. Instead, he said that Smith drove him to the apartment building and
parked on the corner of Eve Street. Smith told Brown that someone lived in an
apartment, and that person sold crystal methamphetamine and had cash. Smith climbed
through the apartment’s kitchen window and opened the front door for Brown. Smith
pulled the gun and pointed it at the woman in the apartment. Brown searched the
apartment and found the safe. Brown said he grabbed the safe, and they left the
apartment. Brown dropped the safe. Smith helped him carry it, and they went back to
Smith’s car. They drove to the alley and tried to open the safe. Smith threw the safe
against the ground.
The GPS monitoring device on Bailey
       At the time of the crime, Bailey was on parole as a gang member, and was
required to wear a GPS monitoring device. The GPS device showed the subject’s



       3 Officer Woessner testified about Bailey’s statements to Brown when he was
recalled as a defense witness for Brown, as part of Brown’s defense theory that he
confessed to the burglary/robbery because he was intimidated by Bailey.
       4As we will discuss in issue I, post, Andrew Smith was arrested sometime after
defendants were taken into custody, and separately charged with the burglary and robbery
of Garcia. The court denied the People’s motion to consolidate his case with Brown and
Bailey. Smith pleaded to burglary prior to the joint trial for Bailey and Brown.


                                            7.
locations, and when the subject was walking, traveling at a faster rate in a vehicle, or not
moving at all.
        The officers retrieved Bailey’s GPS tracking data after Bailey had been arrested.
Bailey’s GPS tracking data showed that on the day of the burglary/robbery, he was on
Pacheco Road at 11:28 a.m., and moving at 40 miles per hour, presumably in a vehicle.
At 11:29 a.m., he was not moving and was stationary. At 11:32 a.m., he moved to a
different location. At 11:34 a.m., he was stationary, and near the intersection of Pacheco
Road and Pamela Street, which was near Garcia’s apartment building. He remained at
that location until 11:41 a.m., when he moved north on Eve Street at 30 miles per hour.5
At 11:51 a.m., he was moving at 24 miles per hour. At 11:52 a.m., he was not moving
and remained stationary at a residence in the area of North Half Moon Drive. At 11:57
a.m., he was walking at one mile per hour. At 11:59 a.m., he was stationary on North
Half Moon Drive. At 12:03 p.m., he was moving on Edgemont Drive at 32 miles per
hour.
                                   GANG EVIDENCE
        Detective Travis Harless, a member of the Bakersfield Police Department’s gang
unit, testified as the prosecution’s gang expert that Bailey, Brown, and Andrew Smith
were members of the West Side Crips. The West Side Crips had geographical subset
gangs which included 6th Street, Black Family, Q Court, Carnation Track, and Turq Rag.
        The West Side Crips claim the color turquoise, the number six, and the letters
“W,” “WS,” and “WSC.” The gang’s primary activities are murders, assaults, stabbings,
shootings, carjackings, auto thefts, burglaries, and drug sales.
        Lowell Park is in the middle of the West Side Crips’ territory, and members of
rival gangs are not allowed to enter the park. The gang regularly uses the park for

        5
        At 11:42 a.m., Garcia called 911 and reported the burglary/robbery had just
occurred.



                                             8.
meetings and gang-related events, including the annual “Hood Day” on June 6. Detective
Eric Lantz explained that on Hood Day, large numbers of the West Side Crips “don their
turquoise colors and black T-shirts, things like that, and they will flood the Lowell Park
and the surrounding areas” in the heart of West Side territory. The event is held on June
6 since the West Side Crips identify with “6/6,” referring to the 6th Street subset gang,
and the park is located on 6th Street.
       Bailey’s gang contacts
       The prosecution presented evidence that Bailey was an active member of the West
Side Crips when the instant offenses were committed. Detective Lantz testified he had
numerous contacts with Bailey, and described him as a “significant” person in the West
Side Crips. In July and October 2006, Lantz had contacts with Bailey while he was in the
presence of known members of the West Side Crips, including Clarence Wandick.
Bailey had numerous tattoos that signified the West Side Crips. He said his moniker was
“Skeeter,” and he admitted membership in the gang.
       Detective Lantz and other officers conducted surveillance during the Hood Day
events held by the West Side Crips at Lowell Park in 2009 and 2010. There were over
100 people at the park, including known members of the West Side Crips. Bailey was
present and associated with other gang members.
       Bailey had been booked into county jail on 13 separate occasions. He claimed to
belong to or associate with the West Side Crips and needed to be kept away from the
rival Bloods and East Side Crips.
       Detective Harless testified about a predicate offense which involved Bailey. On
October 22, 2006, officers responded to a house within the territory of the West Side
Crips on the dispatch about a man with a rifle. Bailey was present and detained, and the
police recovered a loaded .22-caliber rifle. Bailey admitted he was a member of the West
Side Crips and said his gang moniker was “Skeeter Bob.” He was convicted of being a
felon in possession of a firearm and participating in a criminal street gang (case

                                             9.
No. BF116639A). Officer Harless believed he was an active gang member at the time,
based on his review of the police report and conversation with the lead investigator.
       In January 2010, Detective Harless arrested Bailey for possession of cocaine base;
he was wearing a turquoise shirt and shoes.
       Brown’s gang contacts & the mall incident
       Detective Harless testified Brown was an active member of the West Side Crips.
Brown never personally claimed to have a gang moniker. Based on contacts with law
enforcement, however, Harless believed Brown’s moniker was “Lil Skeet” or “Lil Skee.”
The moniker likely denoted that a senior gang member or “big homie” named “Skeet” or
“Skee” may have taken Brown under his wing and allowed him to use the same moniker
as a “little homie.”
       Detective Harless testified Bailey was known as “Skeeter,” “Skeet,” and “Skee.”
Harless conceded there were other gang members who used the moniker “Skeeter.”
       Harless testified that Brown was arrested on July 17, 2009, after admitting he
brandished a handgun at a man who was talking to his girlfriend at the mall. The
handgun had been stolen that morning during a residential burglary. Brown claimed he
had traded a bicycle to get the gun, and he needed it to protect himself from rival gangs.
Brown was wearing a turquoise belt and said he was affiliated with the West Side Crips.
Brown was with two other admitted members of the West Side Crips. Based on this
incident, Brown was convicted of possession of a firearm by a gang member and
participation in a criminal street gang.
       On October 11, 2010, an officer contacted Brown in territory claimed by the East
Side Crips. The officer asked Brown if he was a member of the East Side. Brown said
no, that he was from 6th Street. The officer asked Brown if he was a West Side Crip.
Brown said, “ ‘Yeah. I am from 6th Street.’ ”
       Detective Harless testified Andrew Smith was also a member of the West Side
Crips and known as “Baby Rags.”

                                              10.
       Detective Harless testified about two predicate offenses which involved members
of the Westside Crips engaged in the sale of cocaine, and one member being shot while
he was selling drugs.
       Hypothetical question
       The prosecutor asked Officer Harless to assume that two active members of the
West Side Crips committed an armed robbery at a residence, took personal property from
the victim, received a ride from a fellow active gang member to a place where the stolen
property would be kept, and to assume the driver was possibly a “big homie.”
       Harless testified the suspects would have committed the offenses in association
with members of the West Side Crips since they cooperated and worked together to
commit the crimes, they left the scene together, and they took the stolen property to
another location. The offenses were also committed at the direction of the gang since the
“big homie” would have been in charge, and the younger gang members would have
acted at his direction. The crimes also would have benefitted the gang since the money
would have been used to buy narcotics and weapons.
                                 BAILEY’S DEFENSE
Bailey’s trial testimony
       Bailey testified at trial that he socialized with the West Side Crips when he was 14
years old. He became an associate when he was 16 years old and a member when he was
17 years old. He was affiliated with the 6th Street subset of the West Side Crips.
Bailey’s gang moniker was “Skeeter” or “Skeeter Bob.” There were other “Skeeters” in
the gang. He was never called “Skee.”
       Bailey testified that Brown was his cousin, and he was not a member of the West
Side Crips or any other gang.
       Bailey testified members of the West Side Crips sold drugs, and committed
robberies, burglaries, and shootings. Bailey’s primary source of income was dealing rock



                                            11.
cocaine, but he sold drugs to support his family and not to benefit the gang. He denied
that he had “juice” or seniority within the gang.
        Bailey was convicted of possession of rock cocaine for sale and served a seven-
year prison term. He was released in July 2004. Within a few days, he violated parole by
associating with gang members, and he was returned to prison. He was again released on
parole but arrested and charged with possession of a rifle and rock cocaine. Bailey
testified the incident happened while he was helping a friend move, and the contraband
did not belong to him. In 2006, Bailey pleaded guilty to the weapon charge and admitted
the gang enhancement. He obtained his gang-related tattoos while he was in prison so he
could fit in.
        Bailey was released from prison in 2008. He moved out of the West Side Crips
territory and lived with his sister. He later moved into an apartment with his fiancée,
Tiffany Jackson, on North Half Moon Drive.
        Bailey testified that he had lost interest in the gang. He stopped hanging out in
their territory, covered his gang tattoos, and took classes to become an oil field worker.
He also enrolled in Bakersfield College. Bailey claimed that a member could drop out of
an African-American gang for no reason without facing retaliation. He covered a gang
tattoo on his cheek by having a tattoo artist perform a procedure so the tattoo became part
of his skin tone. He was in the process of that procedure when he was arrested in this
case.
        Bailey disputed the officers’ testimony about Hood Day, and testified the event
was a neighborhood picnic and not a gang activity. He admitted gang members attended
the picnic at Lowell Park, which was within the West Side’s territory. He denied that he
was at the event in 2010 because he would have violated parole since gang members
would have been there. Bailey claimed he was at an amusement park in Southern
California on that day.



                                             12.
       The charged offenses
       Bailey testified that on the morning of the burglary/robbery, he was at his
apartment on North Half Moon Drive with Tiffany Jackson and their children. Brown,
his cousin, was also there. Bailey was not afraid to hang out with Brown since he was
not a gang member.
       Bailey drove Brown to the residence where Brown’s family lived. Brown needed
to pick up some clothes. Brown’s father lived on Pacheco Road near Pamela Street.
Bailey and Brown were there for five or six minutes.
       Bailey testified that when they were at the Brown family’s house, he met Andrew
Smith for the first time. Smith asked for a ride to get some marijuana. Bailey agreed.
Bailey followed Smith’s directions and drove Smith and Brown to Eve Street, near
Pacheco Road. Brown and Smith got out of the car and Bailey stayed with the vehicle.
Bailey testified he had no idea what Smith and Brown were going to do at that location.
They were there for six or seven minutes. When Brown and Smith returned to the car,
Bailey could smell marijuana on them.
       Bailey drove Brown and Smith back to his apartment and parked in the alley,
where the garbage cans were. Bailey stayed at his apartment for 10 minutes and then left
around 11:40 a.m. to run more errands. Brown and Smith stayed at his apartment.
       Bailey testified he returned to his apartment around 2:00 p.m. Tiffany Jackson
and Brown were there. Smith was gone. After he returned, Jackson told him the police
were in the alley. Brown left the apartment. Bailey admitted that he talked to Tiffany
about what to say to the police, and they agreed to give the same false story about their
activities that day.
       Bailey testified the police arrived a short time later and conducted a parole search.
The police asked Bailey where he had been that day, and whether he was a member of the
West Side Crips. Bailey told them he wasn’t in the gang anymore. Bailey gave a false
story about his activities that day because he did not want to get in trouble. Bailey falsely

                                            13.
said he and Tiffany had been near an apartment house on Eve Street because he was
looking for car parts.
         Bailey’s arrest
         Bailey testified the police drove him to the school for a lineup, and the victim got
out of the patrol car and looked at him. Bailey asked the police if they would take him
back home. An officer said the victim had positively identified him as a robbery suspect.
         Bailey testified he was taken to the police department, and he saw Brown being
escorted into the adjacent holding area. Bailey denied that he tried to talk or yell at
Brown while they were in the adjacent holding rooms. He saw the officers remove
Brown from his room. At that time, Bailey tried to talk to the officers, and he yelled that
he was on the GPS monitor and to check the tracking records because he didn’t commit
the crime.
Tiffany Jackson’s testimony
         Tiffany Jackson testified Bailey and Brown left their apartment to pick up
Brown’s clothes at his father’s house. They returned with Smith; she had never met him
before. Bailey left again to run errands. Smith left separately, and Brown stayed at the
apartment.
         After Bailey returned from his errands, Jackson saw a police officer in the alley
with her neighbor. She went outside and asked what was going on. They said that they
found someone’s safe and important papers in the garbage can. Jackson went back to the
apartment and told Bailey and Brown.
         Jackson testified that Brown “got hysterical. And he said that, f**k man. I put
that – I put it in there. It wasn’t nothing in there so I threw it away.” Brown also said
“that bitch, she burned me on my weed. I gave her money for chronic and she gave me
stress. I wanted my money back and she didn’t give me my money back, so I took her
shit.”



                                              14.
      Jackson testified that Bailey immediately became upset and hysterical. Brown left
the apartment. Bailey and Jackson had a conversation, and the police arrived.
      Jackson testified the police asked her about an incident at an apartment house on
Pacheco Road, just east of Eve Street. Jackson falsely claimed she went there with
Bailey to look for car parts. She lied because they knew the police would not believe
anything Bailey said.
      Jackson testified that a few days after Bailey was arrested, she went to the
apartment complex where the robbery/burglary occurred. She asked the apartment
manager if there were any empty units to rent, and whether there had recently been a
robbery there. On October 26, 2010, Jackson returned to the apartment complex with
several people: Brown’s father; a woman who claimed to have purchased
methamphetamine from Garcia; the robbery victim; and someone who spoke Spanish.
She wanted to clear Bailey’s name and did not threaten Garcia. Jackson testified Garcia
agreed to speak with them, and she was not afraid of them. Jackson showed Bailey’s
photograph to Garcia, and Garcia said she “didn’t know. He was just black.” Jackson
testified she knew “for a fact” that Garcia sold marijuana and methamphetamine.6
                                 BROWN’S DEFENSE
      Officer Woessner was recalled as a defense witness for Brown. Woessner testified
he interviewed Bailey at his apartment. Bailey said he had been at his aunt’s apartment
on Pacheco Road. Bailey said he walked up to Eve Street because he was looking for car
parts. Woessner also testified about hearing Bailey shout at Brown while they were
being held in the adjacent interrogation rooms at the police department.



      6  The apartment manager testified Garcia and her children had lived in the
apartment for several years, no other adults lived there, and the manager never noticed
lots of visitors or unusual activity at Garcia’s apartment. Aside from Jackson’s
testimony, there was no evidence that Garcia engaged in any illegal activities.



                                           15.
       Karrie Orsburn, the manager of Garcia’s apartment complex, testified Tiffany
Jackson arrived at her office a few days after the robbery/burglary. She asked if there
were empty units and whether there were security cameras in the area.
Defense expert
       Stanley Mosley, a private investigator hired by Brown, testified as a defense
expert on criminal street gangs. Based on a hypothetical, defense counsel asked Mosley
to assume that a middle-aged Hispanic woman lived in an apartment with a special needs
child and only kept some documents in a safe, and whether she would be a target for a
street gang robbery. Mosley testified that person would not be an appropriate target.
Gang members would not rob an apartment at random without knowing what was inside,
and they would not rob a place where there were security cameras.
                                 PROCEDURAL HISTORY
The charges against Bailey and Brown
       Bailey and Brown were jointly charged with committing the following offenses
against Garcia: count I, first degree robbery (Pen. Code, § 212.5, subd. (a));7 count II,
assault with a firearm (§ 245, subd. (a)(2)); count III, first degree burglary (§ 460, subd.
(a)); and count IV, unlawful participation in a criminal street gang (§ 182.22, subd. (a)).
       As to Bailey and Brown, it was alleged as to count I that they were principals in
the offense, and at least one principal personally used a firearm while committing the
offense (§ 12022.53, subds. (b), (e)(1)); gang enhancements as to counts I, II and III
(§ 186.22, subd. (b)(1)); and they personally used firearms as to counts II and III
(§ 12022.5, subd. (a)). As to Brown, it was alleged he was 16 years of age or older when
he committed counts I, II, III, and IV (Welf. & Inst. Code, § 707, subds. (b) & (d)(1)).
       Bailey was separately charged with count V, unlawful possession of a firearm by a
felon (§ 12021, subd. (a)(1)); count VI, receiving stolen property which belonged to
       7   All further statutory citations are to the Penal Code unless otherwise indicated.



                                              16.
Garcia (§ 496, subd. (a)); and count VII, being an accessory after the fact to a felony by
harboring, concealing or aiding Brown and/or Andrew Smith with the knowledge they
had committed offenses against Garcia (§ 32), with gang enhancements alleged as to
these counts.
       Also as to Bailey, it was alleged in counts II and V, that he was a principal in the
offense and at least one principal personally used a firearm during the commission of the
offense (§ 12022.53, subds. (b), (e)(1)); and he had two serious felony convictions, two
prior strike convictions, and served two prior prison terms.
Smith’s charges and plea agreement
       On October 23, 2010, the felony complaint was filed against Bailey and Brown.
On November 23, 2010, a separate felony complaint was filed against Andrew Smith for
the burglary and robbery of Garcia. Smith was not in custody and a felony arrest warrant
was issued. On January 29, 2011, Smith was arrested.
       On February 28, 2011, a separate information was filed charging Smith with first
degree robbery, assault with a firearm, and first degree burglary, with gang
enhancements, and separately, with unlawful participation in a criminal street gang. The
court denied the People’s motion to consolidate Bailey and Brown’s joint case with
Smith’s case.
       On June 2, 2011, Smith accepted a plea agreement in his separate case, and
pleaded no contest to first degree burglary and admitted a gang enhancement, and was
sentenced to nine years. The court granted the People’s motion to dismiss the other
charges and enhancements against Smith.




                                            17.
The verdicts against Bailey and Brown
       On May 7, 2012, the joint jury trial began for Bailey and Brown. On May 31,
2012, the court granted defendants’ motion to dismiss the section 12022.5, subdivision
(a) personal use allegations as to counts II and III.8
       Smith did not testify at the joint trial for or against Bailey and Brown. During
closing argument, the prosecutor explained the People’s theory: Bailey was the “big
homie” with authority over younger gang members. Bailey’s GPS tracking data showed
that he drove Brown and Smith to the apartment complex on Pacheco Road and Bailey
waited in the car. Brown and Smith broke into Garcia’s apartment and robbed her;
Brown and Smith took the safe back to Bailey’s car. The GPS data showed Bailey drove
back to his apartment on North Half Moon Drive, and they broke open the safe in the




       8 As to count II, assault with a deadly weapon, and count III, burglary, the
amended information alleged section 12022.5, subdivision (a) personal use enhancements
against both Bailey and Brown. After the prosecution rested, Brown moved to dismiss
the personal use enhancements alleged in counts II and III, based on Garcia’s inability to
determine which suspect held the gun at her head. The prosecutor agreed the section
12022.5 enhancements should be stricken as to both Bailey and Brown. The court then
ordered the section 12022.5 personal use enhancements stricken as to both Bailey and
Brown, as alleged in counts II and III, because there was insufficient evidence either
defendant personally used a weapon.
       At the sentencing hearing, however, the court stated that it only dismissed the
section 12022.5 enhancements as to Brown, and it should have also dismissed them as to
Bailey. The court further stated that the jury found the personal use enhancement true
against Bailey as to count III, burglary, and it ordered that allegation dismissed.
       The court’s statements may have resulted from reading a notation in Bailey’s
probation report, that the jury found the section 12022.5 enhancement true against Bailey
for count III, burglary. However, there is no evidence the jury received any verdict forms
to make any findings, or that it found true, any section 12022.5 personal use enhancement
against Bailey as to any count in this case. The notation in Bailey’s probation report was
erroneous, and the verdict forms clarify the jury never found Bailey personally used a
weapon in this case.



                                              18.
alley and threw it in the trash. The prosecutor conceded that Garcia’s identification of
Bailey as one of the burglars was incorrect.
       On June 7, 2012, the jury found Brown and Bailey guilty of count I, robbery, with
the section 12022.53, subdivisions (b) and (e)(1) firearm allegations true, that defendants
were principals and at least one principal personally used a firearm; count III, burglary;
and count IV, participation in a criminal street gang; and found the gang allegations true
as to counts I and III. Bailey and Brown were found not guilty of count II, assault with a
firearm on Garcia.
       As to Bailey’s separate charges, he was found guilty of count VI, receiving
Garcia’s stolen property; and count VII, accessory after the fact; and the attached gang
allegations were found true. Bailey was found not guilty of count V, possession of a
firearm by a felon. The court found the prior conviction allegations true.
Sentencing
       As to Bailey, the court denied his motion to dismiss the prior strike convictions.
The court sentenced him to 26 years to life for count I, first degree robbery, plus 10 years
for the section 12022.53 firearm allegation, and 10 years for the two prior serious felony
enhancements, for an aggregate term of 26 years to life plus 20 years. The court imposed
and stayed another 10-year term for the gang enhancement as to count I.
       The court imposed and stayed the remaining terms for Bailey as follows: count
III, burglary, 26 years to life plus 10 years for the gang enhancement, and 10 years for the
two prior serious felony enhancements; count IV, the substantive gang offense, 25 years
to life plus 10 years for the prior serious felony enhancements; count VI, receiving stolen
property, 25 years to life plus four years for the gang enhancement; and count VII,
accessory after the fact, 25 years to life plus four years for the gang enhancement.
       As to Brown, the court sentenced him to the upper term of six years for count I,
first degree robbery, plus 10 years for the section 12022.53 firearm allegation, for an



                                               19.
aggregate term of 16 years. The court imposed and stayed another 10-year term for the
gang enhancement as to count I.
        The court imposed and stayed the remaining terms for Brown as follows: Count
III, burglary, the upper term of six years plus 10 years for the gang enhancement; count
IV, the substantive gang offense, the upper term of three years.
                                       DISCUSSION
I.      Admission of documentary exhibit about Smith’s prior conviction
        As noted above, the prosecution’s theory was that Bailey drove Brown and
Andrew Smith to Garcia’s apartment building. Bailey waited in his car, and Brown and
Smith broke into her apartment and robbed her. As we have also explained, Smith was
separately charged and entered into a plea agreement for the burglary of Garcia’s
apartment. The court excluded any reference to Smith’s plea agreement in defendants’
joint trial.
        Bailey contends the court committed prejudicial error when, after all the parties
rested, it granted the prosecution’s motion to admit all marked exhibits, including exhibit
No. 3. This exhibit consisted of docket entries for the separate criminal proceedings
against Smith, which stated that he pleaded no contest to burglary. Bailey contends that
even though the court had granted his pretrial motion to exclude all references to Smith’s
plea agreement, including exhibit No. 3, the prosecutor improperly moved this exhibit
into evidence in violation of Bailey’s confrontation and due process rights.
        As we will explain, the entirety of the record suggests this exhibit likely was
inadvertently admitted into evidence, and that the jury’s verdicts were not influenced by
these documents.
        A.     Exhibit No. 3
        During the pretrial motions in limine, the prosecutor stated he intended to
introduce five predicate offenses in support of the gang allegations. One of the proposed
predicate offenses was Andrew Smith’s plea agreement in case No. BF134637A, where

                                             20.
he pleaded no contest to first degree burglary of Garcia’s apartment and admitted the
gang enhancement.
       The documents supporting Andrew Smith’s conviction were marked as exhibit
No. 3, and consisted of 16 pages of docket entries (summarized in the procedural history,
ante). The docket entries for Smith had a different case number than the case against the
defendants. Exhibit No. 3 did not include the actual complaint, information, abstract of
judgment, or any transcripts of Smith’s preliminary hearing, plea agreement or
sentencing. There were no references to Bailey or Brown in the documents. However,
one of the docket entries stated that a stay-away order had been imposed between Smith
and Garcia.
       Bailey’s attorney objected to the prosecutor’s proposed use of Smith’s burglary
conviction as a predicate offense. He argued it should be excluded as prejudicial because
it was based on the same facts as the charged offenses against Bailey and Brown. The
prosecutor replied it was a “common practice” to use the criminal acts of other gang
members to establish a defendant’s knowledge of his gang’s criminal activities.
       The court held Smith’s burglary conviction was prejudicial and inadmissible under
Evidence Code section 352, and could not be used as one of the predicate offenses. The
court was concerned the evidence might violate the defendants’ confrontation rights in
their joint jury trial because the jury could rely on Smith’s burglary conviction as
evidence of defendants’ guilt in this case.
       The prosecutor stated he would use another gang crime as one of the predicate
offenses. However, the prosecutor advised the court that the gang expert was going to
testify to his opinion that Smith was a member of the West Side Crips, and his opinion
was partially based on Smith’s burglary conviction. Defendants objected.
       The court held the prosecutor could introduce limited evidence that Smith was a
gang member.



                                              21.
       “ ‘[T]he Court anticipates evidence or at least testimony that a person
       named Andrew Smith was involved in this case and his affiliation or
       membership with a gang may become relevant. I have no problem with
       evidence being introduced to support that Andrew Smith is a gang member.
       And that’s fine. [¶] … [¶]

       “… To the extent a witness is going to rely on the facts and circumstances
       in this case to prove Andrew Smith is a gang member, outside [of] being
       extremely sanitized so as not to confuse the facts in this case with the
       conviction involving Mr. Smith, that will be allowed, but it has to be
       extremely sanitized.”
       The court further ruled:

       “The fear the court has is upon proving Mr. Smith is a gang member
       generally or that a predicate offense necessary to prove the pattern of
       criminal activity specifically would – that it would rest on the instant facts
       is – that’s the concern for the Court because I do not want it introduced and
       presented in such a way to this jury that the facts have already been
       established to prove those reasons when it is this jury’s job to determine the
       truth of these allegations and then apply the law to the truth as they find
       them.

              “That’s not going to happen in this case. That, in this court’s view,
       would be bootstrapping and would be an end-around way of presenting
       evidence in a manner in which would suggest that the evidence has already
       been proven sufficient, and, therefore, because of that, this jury need not
       concern itself with the facts presented or the evidence in this case because
       that determination’s already been made. So that won’t happen.” (Italics
       added.)
       B.     Trial references to Andrew Smith
       During trial, the prosecutor did not violate the court’s limiting order, and the jury
never heard about Smith’s conviction for burglary of Garcia’s apartment or any
references to the documents contained in exhibit No. 3.
       The jury heard several references to Smith’s possible involvement in the offenses
committed against Garcia, all of which were properly based on admissible evidence. At
the beginning of trial, the court read the information to the jury, including count VII,
which separately charged Bailey with being accessory to a felony by harboring,



                                             22.
concealing or aiding Brown and/or Andrew Smith with the knowledge they had
committed offenses against Ms. Garcia (§ 32).
       In the prosecutor’s opening statement, he told the jury that it had heard Andrew
Smith's name when the court read the information, but the information was not evidence
and they were not supposed to worry about what happened to Smith and why he was not
there. In his opening statement, Bailey’s attorney disagreed with this assertion and said
the jury needed to be concerned about Smith’s role in this case.
       As set forth above, the jury heard evidence about Brown’s second statement to the
police, when he said that Smith told him about the money and drugs in the apartment,
they broke into the place, and they took the safe.
       The prosecution’s gang expert testified that Smith was known as “Baby Rags” and
he was a member of the West Side Crips. He did not refer to Smith’s burglary
conviction.
       The jury also heard about Smith during Bailey’s trial testimony, when he
explained that he met Smith for the first time when he drove Brown to his family’s
residence; that Smith asked for a ride to buy marijuana; that Smith and Brown left the car
while Bailey waited for them; and that Bailey did not know what they were going to do.
Tiffany Jackson testified that Smith returned to their apartment with Bailey and Brown,
and left before she saw the police in the alley.
       After the parties rested, Brown’s attorney asked for clarification of the court’s
ruling regarding Smith’s involvement in this case. The court explained:

       “What the court ruled in limine was that the present offense as it relates to
       Andrew Smith and Andrew Smith’s involvement and subsequent
       conviction cannot be used as a predicate offense in this case .…”
       C.     Admission of exhibit No. 3
       Bailey’s claim of appellate error is based on what happened during the following
discussion about the exhibits. Prior to closing arguments, the court asked the prosecutor


                                             23.
which exhibits he wanted to move into evidence. The prosecutor said he wanted to
introduce “everything” except the unredacted transcript and recording of the 911 call, and
the DVD of the GPS tracking records.
         The court asked the defendants if they had any comments. Bailey’s attorney asked
to look at the exhibits, asked for clarification about the exhibits which the prosecutor said
he was going to exclude, and did not otherwise object. Brown’s attorney also asked for
clarification, and did not raise any objections.
         The court granted the prosecution’s motion to admit all the marked exhibits. The
exhibit list attached to the minute order indicates that exhibit No. 3 was included in the
admitted exhibits. As explained above, exhibit No. 3 consisted of the docket entries
regarding Andrew Smith’s conviction for burglary, which had been marked during
pretrial motions.
         During the discussion about the exhibits, there were no comments made by the
court, the prosecutor, or the defense attorneys about the inclusion of exhibit No. 3 in the
admitted exhibits. When the court asked defendants for their comments on the
prosecutor’s motion, neither Bailey nor Brown objected to the inclusion of exhibit No. 3
in the exhibit list. In their closing arguments, none of the parties discussed any of the
documents in exhibit No. 3 or addressed the disposition of the charges against Andrew
Smith.
         D.    Analysis
         Based on this sequence of events, Bailey contends the admission of exhibit No. 3
into evidence was prejudicial and violated his due process and confrontation rights
because it allowed the jury to learn that Smith had been convicted of the burglary of
Garcia’s apartment, contrary to the court’s ruling that such evidence was inadmissible.
Bailey asserts that since the court excluded exhibit No. 3, the prosecutor committed
prejudicial misconduct by moving all the exhibits into evidence, even if he did not act in
bad faith. Bailey further argues his defense attorney was prejudicially ineffective for

                                             24.
failing to object to the prosecutor’s motion to introduce all the exhibits. Bailey asserts
the error is of constitutional dimension and not harmless beyond a reasonable doubt
pursuant to Chapman v. California (1967) 386 U.S. 18 (Chapman).
       We begin with the sequence of Bailey’s multiple claims of error. Bailey and
Brown objected to the prosecution’s pretrial motion to use Smith’s burglary conviction as
a predicate offense. The court agreed and excluded the evidence. The prosecutor
complied with the court’s ruling and did not introduce evidence of Smith’s burglary
conviction during the trial.
       After the close of evidence, the prosecutor moved to admit all the marked exhibits,
and specifically excluded the unredacted 911 call and the GPS data. Bailey suggests the
prosecutor engaged in prejudicial misconduct because he failed to exclude exhibit No. 3
from his motion, even though the court had denied his pretrial motion to admit Smith’s
burglary conviction as a predicate offense. “ ‘ “A prosecutor’s … intemperate behavior
violates the federal Constitution when it comprises a pattern of conduct ‘so egregious that
it infects the trial with such unfairness as to make the conviction a denial of due
process.’ ” ’ [Citations.] Conduct by a prosecutor that does not render a criminal trial
fundamentally unfair is prosecutorial misconduct under state law only if it involves
‘ “ ‘the use of deceptive or reprehensible methods to attempt to persuade either the court
or the jury.’ ” ’ [Citation.]” (People v. Samayoa (1997) 15 Cal.4th 795, 841.)
       Bailey asserts the prosecutor’s failure to exclude exhibit No. 3 from his motion is
indicative of his bad faith and misconduct. “[A] determination of bad faith or wrongful
intent by the prosecutor is not required for a finding of prosecutorial misconduct.
[Citation.]” (People v. Crew (2003) 31 Cal.4th 822, 839.) Rather, the issue is whether
the defendant’s right to fair trial was impacted by the prosecutor’s conduct. (People v.
Epps (1981) 122 Cal.App.3d 691, 706.)
       However, “[a]s a general rule a defendant may not complain on appeal of
prosecutorial misconduct unless in a timely fashion – and on the same ground – the

                                             25.
defendant made an assignment of misconduct and requested that the jury be admonished
to disregard the impropriety. [Citation.]” (People v. Samayoa, supra, 15 Cal.4th at
p. 841.)
       Even if the prosecutor sought to avoid the court’s ruling by the introduction of the
exhibits, and the court did not realize that exhibit No. 3 was still a marked exhibit, there
was still another opportunity to exclude exhibit No. 3. The court expressly asked both
defense attorneys if they had any objections to the prosecutor’s motion to admit all the
marked exhibits. Both defense attorneys asked for time to review the exhibits. Exhibit
No. 3 was still a marked exhibit and on the exhibit list, but Bailey and Brown did not
object. If Bailey had objected to the prosecutor’s motion, the court would likely have
excluded exhibit No. 3. Bailey’s failure to object to the admission of exhibit No. 3
waives any claim of error on appeal. (Evid. Code, § 353; People v. Partida (2005) 37
Cal.4th 428, 433–434.)
       In the alternative, Bailey asserts his attorney was prejudicially ineffective for
failing to object. “In order to demonstrate ineffective assistance, a defendant must first
show counsel’s performance was deficient because the representation fell below an
objective standard of reasonableness under prevailing professional norms. [Citation.]
Second, he must show prejudice flowing from counsel’s performance or lack thereof.
Prejudice is shown when there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the outcome.
[Citation.]” (People v. Williams (1997) 16 Cal.4th 153, 214–215.)
       “Failure to object rarely constitutes constitutionally ineffective legal representation
[citation] ....” (People v. Boyette (2002) 29 Cal.4th 381, 424.) “If the record on appeal
fails to show why counsel acted or failed to act in the instance asserted to be ineffective,
unless counsel was asked for an explanation and failed to provide one, or unless there



                                             26.
simply could be no satisfactory explanation, the claim must be rejected on appeal.
[Citation.]” (People v. Kraft (2000) 23 Cal.4th 978, 1068–1069.)
       Bailey asserts his defense attorney had no tactical reason for failing to object to
exhibit No. 3, particularly given counsel’s vigorous pretrial arguments against the
admission of Smith’s burglary conviction. However, the record suggests that by the end
of the case, his defense attorney might have decided to change his tactics. Bailey and his
girlfriend had given numerous accounts of his activities to the police on the day of the
burglary/robbery. Later that day, the investigating officers heard Bailey yell at Brown to
“ ‘Tell those officers that I didn’t do anything,’ ” and “ ‘You know my situation. I can’t
get another case,’ or something similar to that.” Shortly after that, Brown told the police
that he committed the burglary/robbery with Smith, and did not implicate Bailey. While
the prosecutor conceded Garcia incorrectly identified Bailey as one of the burglars,
Bailey’s defense faced damaging inculpatory evidence from the GPS tracking data, which
placed Bailey at Garcia’s apartment; Bailey’s prior inconsistent statements about his
activities; and the complete absence of Smith from the trial.
       By the end of the trial, Bailey’s attorney may have decided not to object to exhibit
No. 3 so the jury might learn that Smith really existed, and he had been charged and
convicted of burglary, which bolstered Bailey’s trial testimony that Smith was the culprit,
and Brown’s statement to the police that he broke into the apartment with Smith.
       Bailey further argues the jury’s receipt of exhibit No. 3 violated his due process
rights because of the court’s earlier ruling that admission of Smith’s burglary conviction
would violate defendants’ confrontation rights, in violation of Bruton v. United States
(1968) 391 U.S. 123 and Crawford v. Washington (2004) 541 U.S. 36. ‘Confrontation
clause violations are subject to federal harmless-error analysis under Chapman .…’
[Citation.] We ask whether it is clear beyond a reasonable doubt that a rational jury
would have reached the same verdict absent the error. [Citation.]” (People v. Loy (2011)
52 Cal.4th 46, 69–70.)

                                             27.
       While Bailey’s attorney might have conceivably had a tactical reason not to object
to exhibit No. 3, the record strongly suggests the admission of this exhibit was
inadvertent by the court and the parties in this case, particularly since none of the parties
addressed Smith’s burglary conviction in their closing arguments. In any event, the
entirety of the verdicts dispels the possibility that the jury learned of Smith’s burglary
conviction or, more importantly, the jury was influenced by it, and any error is harmless
beyond a reasonable doubt.
       The prosecution’s theory was that Bailey waited in the car, and Brown and Smith
broke into Garcia’s apartment and robbed her. If the jury looked at the docket entries for
exhibit No. 3, they would have seen that Smith had been charged with burglary, robbery,
and assault with a deadly weapon, and he was convicted of burglary with the gang
enhancement. Smith did not plead or admit to any firearm allegations.9 If the jury had
been influenced by exhibit No. 3, it could have concluded that since Smith was not
convicted of a weapons offense, then Brown must have been the suspect who held the
gun to the victim’s head, consistent with Garcia’s account of the robbery.
       Instead, the jury found both Bailey and Brown guilty of robbery with the section
12022.53, subdivisions (b) and (e)(1) firearm allegations true, that defendants were
principals and at least one principal personally used a firearm. However, defendants
were found not guilty of assault with a deadly weapon on Garcia, and Bailey was not
guilty of being a felon in possession of a firearm, thus finding that neither Bailey nor
Brown were the principals who were armed with a firearm during the robbery. These
verdicts were consistent with Garcia’s inability to identify which suspect held the gun to

       9 The People assert there was nothing in exhibit No. 3 to connect Smith’s burglary
conviction to this case since the docket entries did not mention either Bailey or Brown.
However, Smith was charged with the same offenses as Bailey and Brown – burglary,
robbery, assault with a deadly weapon, and the gang charges – and one of the docket
entries included an order for Smith to stay away from Garcia.



                                             28.
her head, Brown’s statement to the police that Smith was the gunman during the robbery,
and the GPS tracking data which showed that Bailey was in the car and not one of the
gunmen who broke into Garcia’s apartment. The verdicts thus demonstrate that the jury
found defendants guilty and the firearm allegations true based on the testimonial evidence
and not from the docket entries contained in exhibit No. 3.
II.    Prosecutorial misconduct
       Bailey and Brown contend the prosecutor committed prejudicial misconduct
during his rebuttal argument by vouching for the strength of the People’s case against
them when he said:

              “Remember, look at all the evidence. Don’t just look at the stuff the
       attorneys tell you to because we are biased. I am the most biased person in
       the courtroom. I’ll tell you right now, I believe to the bottom of my feet
       these guys did it. That’s why I am here.” (Italics added.)
       Defendants objected and the court immediately admonished the jury to disregard
those statements. However, they contend the admonishment was insufficient to cure the
alleged due process violation.
       The People assert the prosecutor’s rebuttal was fair commentary on the defense
closing arguments which attacked the prosecutor’s ethical duties, and any misconduct
was cured by the court’s timely admonishment to the jury.
       A. Legal principles
       We begin with the well-settled law on prosecutorial misconduct. “A prosecutor’s
misconduct violates the Fourteenth Amendment to the United States Constitution when it
‘infects the trial with such unfairness as to make the conviction a denial of due process.’
[Citations.] In other words, the misconduct must be ‘of sufficient significance to result in
the denial of the defendant’s right to a fair trial.’ [Citation.] A prosecutor’s misconduct
that does not render a trial fundamentally unfair nevertheless violates California law if it
involves ‘the use of deceptive or reprehensible methods to attempt to persuade either the
court or the jury.’ [Citations.]” (People v. Cole (2004) 33 Cal.4th 1158, 1202.)

                                             29.
       “When the issue ‘focuses on comments made by the prosecutor before the jury, the
question is whether there is a reasonable likelihood that the jury construed or applied any
of the complained-of remarks in an objectionable fashion.’ [Citations.] Moreover,
prosecutors ‘have wide latitude to discuss and draw inferences from the evidence at trial,’
and whether ‘the inferences the prosecutor draws are reasonable is for the jury to decide.’
[Citation.]” (People v. Cole, supra, 33 Cal.4th at pp. 1202–1203.)
       In reviewing claims of misconduct during closing argument, “we must view the
statements in the context of the argument as a whole. [Citation.]” (People v. Cole,
supra, 33 Cal.4th at p. 1203.) “ ‘A prosecutor is allowed to make vigorous arguments
and may even use such epithets as are warranted by the evidence, as long as these
arguments are not inflammatory and principally aimed at arousing the passion or
prejudice of the jury.’ [Citation.]” (People v. Young (2005) 34 Cal.4th 1149, 1195.)
       B. Closing arguments
       Defendants’ claims of misconduct are based on the prosecutor’s rebuttal argument.
The prosecutor later claimed his rebuttal was fair commentary on the defense closing
arguments. We thus begin with the defense closing arguments before we turn to
defendants’ allegations of misconduct.
       Bailey’s defense counsel (Mr. Moffat), focused on the conflict between Garcia’s
infield identification of Bailey as one of the robbers, compared to the prosecution’s trial
theory that Bailey was really the driver, Brown and Smith broke into the apartment, and
they robbed Garcia. In light of this inconsistency, defense counsel criticized the
prosecutor’s “absolute certainty” about “the evidence … in this case that [Bailey] is
guilty .…” Bailey’s attorney argued that Bailey felt he had no choice but to lie to the
police when they initially asked about his activities that day:

       “… Mr. Russell [the prosecutor] can go back to his office, and he has
       stature; he has a reputation; he has a good job; he’s got an excellent
       salary. He doesn’t have to worry in his life about whether anybody
       believes him or doesn’t believe him. [W]hereas Mr. Bailey comes from an

                                             30.
       entirely different way of looking at things. What Mr. Bailey decided back
       there … when he found out that this strongbox had been found in his trash
       can, he didn’t believe that law enforcement would in any way accept the
       possibility that he did not know how or what happened over there on
       Pacheco and Eve Street.…” (Italics added.)
       Bailey’s attorney argued that “law enforcement” had a “bias” in this case.

       “[W]hen officers are testifying in this case, they have a bias. All right? I
       got a bias. Larry Bailey has a bias. [¶] But law enforcement has a bias as
       well. All right? We all have biases. So when – I mean, when gang officers
       testify in this case, it is not because they want to necessarily state those
       things that might be positive for Larry Bailey. Okay? They are here to do
       their job, and their job is to convict Larry Bailey. I am not saying they
       would lie or whatever. I am just saying that they have their preference,
       their bias, just like we all do.” (Italics added.)
       Bailey’s attorney argued that the testimony from law enforcement had been
“shaped by the fact that they believe [Bailey] is a gangster.”

                “Law enforcement made that decision a long time ago. Okay? And
       just as I am saying, we are not here to pity Larry Bailey. At the same time,
       it is still important that we understand that law enforcement has a bias, just
       as we all do, and that bias in this case is, regardless of what the facts are,
       Larry Bailey is a gangster.” (Italics added.)
       Bailey’s attorney also asserted the prosecutor was uncertain of the strength of his
case because he was relying on two alternative theories based on the nature of the
charged offenses: That Bailey was the getaway driver and guilty as a principal of the
robbery, assault, and burglary as charged in counts I, II, and III; or that he was simply an
accessory after the fact who was not the getaway driver but helped them get rid of the
safe, as charged in count VII.

       “[T]here’s got to be some question in the People’s mind with regard to the
       facts of this case if they choose to present a theory whereby [Bailey] is
       either the robber or he is not the robber. I mean, it does not make sense.
       This does not match. Okay? But that’s how they’ve chosen to proceed
       with their case.

             “Again, the bottom line is this: If they cannot decide what [Bailey’s]
       criminal liability is in this case, then the question is based on the evidence


                                            31.
       presented to you, can you really find without a reasonable doubt that my
       client is criminally liable in this case?” (Italics added.)
       In Brown’s closing argument, his attorney attacked the accuracy of Garcia’s
identification of Bailey as one of the burglary suspects. Brown’s attorney argued that
Garcia’s incorrect identification of Bailey also undermined her field identification of
Brown. He argued the GPS data showed Bailey drove back to the alley where the safe
was found, which supported the theory that Bailey knew what happened at Garcia’s
apartment and knowingly participated in breaking open the safe.
       As for Brown’s confession to the police, his attorney noted Brown repeatedly
denied any involvement in the crime until the officers heard Bailey yell at him in the
adjacent holding room. Counsel argued that Brown’s confession was not voluntary
because he felt threatened by Bailey to implicate himself and shift the blame away from
Bailey. Brown’s attorney also addressed the timeline of events, and said he “believe[d]”
Bowen’s testimony that he found the safe in the garbage can much earlier in the day than
he later testified about. He criticized the prosecutor for saying that he understood why
Tiffany Jackson lied because “[h]e’s not representing somebody looking at a conviction.”
       C. The prosecutor’s rebuttal argument
       In rebuttal to the defense arguments, the prosecutor conceded Garcia’s
identification of Bailey as one of the robbers was incorrect, but argued the GPS evidence
showed that Bailey drove Brown and Smith to Garcia’s apartment to commit the
robbery/burglary, and he waited in the car while they committed the crimes. The
prosecutor reviewed the evidence about the GPS tracking data, Bailey’s gang status, and
the officers’ testimony about hearing Bailey shout to Brown at the police department just
before Brown confessed. The prosecutor asked the jury to “judge the credibility” of
Bailey’s trial testimony, in which he denied that he shouted to Brown or that he was a
gang member, compared to the evidence from the officers on the same issues.




                                            32.
       Defendants’ appellate claims of prosecutorial misconduct are based on the
prosecutor’s very next statement:

              “Remember, look at all the evidence. Don’t just look at the stuff the
       attorneys tell you to because we are biased. I am the most biased person in
       the courtroom. I’ll tell you right now, I believe to the bottom of my feet
       these guys did it. That’s why I am here.” (Italics added.)
       Bailey’s attorney immediately objected, and said it was an improper argument and
asked for the jury to be admonished. Brown’s attorney joined the objection.
       The court immediately admonished the jury as follows:

               “Ladies and gentlemen, the attorneys, as I stated previously, are
       advocates for their side and oftentimes they will make statements or say
       things during their argument that may be somewhat improper or across [sic]
       the line.

              “At this time, based on [the prosecutor’s] last statement, I am going
       to order that you disregard his last statement regarding believing from the
       bottom of his feet.” (Italics added.)
       Both defense attorneys asked to address the issue at a later time outside the jury’s
presence. The court agreed and directed the prosecutor to continue.
       The prosecutor continued with rebuttal and made the following comments:

       “[T]here have been statements made that witnesses are biased, law
       enforcement came in and made stuff up, and specifically the reference or
       comment made by [Bailey’s attorney] where he said that I cannot decide
       when I charged this case between the [accessory after the fact charge] …
       and the charges involving the robbery, the burglary, and the assault with the
       gun, and if I can’t decide, then neither can you, and that’s reasonable doubt
       because everybody is biased in the case.

               “I am here to tell you that you are chosen because you are neutral,
       unbiased jurors who will look at all the evidence as presented, not just the
       parts that the participants direct you to look at. Look at all of it.…” (Italics
       added.)
The prosecutor reviewed the evidence and concluded his rebuttal argument without
further objection.



                                             33.
      D. Postargument objections
      After the conclusion of closing arguments, the jury left the courtroom and
Brown’s defense attorney moved for a mistrial based on the prosecutor’s rebuttal
argument:

             “[The prosecutor] told the jury in so many words that he knew and
      believed these people were guilty. And that is thoroughly poisonous. This
      jury now has to call him a liar, has to call … has to impugn [the prosecutor]
      in order to bring back an acquittal. And it was a statement beyond the
      pale.”
      In the alternative to a mistrial, Brown’s attorney requested to reopen his closing
argument and briefly address the jury to cure the prosecutor’s misconduct.
      Bailey’s attorney conceded the prosecutor might have made his rebuttal comments
in response to his own closing argument, and requested a recess to research the impact of
the prosecutor’s misconduct.
      The prosecutor replied the law allowed him to respond to the defense attorneys’
statements during their closing arguments.

              “There was extensive comment by both [defense] counsel about
      bias, motive of law enforcement agencies, the bias and the power of the
      state in prosecuting the defendants, the intent of my office, me in particular,
      my qualifications as a prosecutor, my abilities as a prosecutor during the
      time that we were prosecuting this case. And those comments came up
      specifically in closing arguments by both [defense] counsel.”
      The prosecutor added that if any of his comments were unwarranted, “the remedy
for most everything is as was done, objections by both counsel, sustained objections by
the Court, admonishments to the jury and admonishments to myself.”
      After a recess, Brown filed a formal motion for mistrial, and argued the harm
caused by the prosecutor’s misconduct was so prejudicial that it could not be cured by
any type of admonishment. Bailey joined Brown’s argument.




                                             34.
          E. The court’s ruling
          The court denied defendants’ motions for mistrial and made extensive findings
based on the entirety of the trial and all the closing arguments. The court noted that
defendants objected to the prosecutor’s statement that he believed the defendants were
guilty.
          The court further noted that both defense attorneys used similar phrases about their
“belief” whether witnesses were being truthful: Bailey’s attorney said he did not believe
Tiffany Jackson’s testimony, and Brown’s attorney said he did not believe some aspects
of Bowen’s testimony about what time he found the safe in the garbage can.
          The court turned to the first part of the prosecutor’s rebuttal argument, about
biases:

                  “It does appear to the Court that a number of phrases have been
          utilized during closing arguments by all sides, including the word ‘bias’ as
          it related to Tiffany Jackson, Jacqueline Garcia, the confession, and law
          enforcement. To the extent that it’s [sic] been argued these persons have a
          reason to not tell the truth or at least have an underlying bias to direct their
          testimony, the point has certainly been made to the jury.

                  “Insofar as and in line with those particular attacks to law
          enforcement generally as they may have and, in fact, have been commented
          on having biases of some sort, to the extent that it would be detrimental to
          the defense, it appears that [the prosecutor], as a representative of the
          People, ostensibly from the District Attorney’s Office, was commenting on
          a bias that he may likewise have to the extent that most would lump [the
          prosecutor] in with law enforcement. Insofar as that is concerned, that is
          of a less concern to the Court insofar as how this jury would interpret that
          particular phrase and argument to them when presented by [the
          prosecutor].” (Italics added.)
          The court then turned to the prosecutor’s second phrase, which it found was
“somewhat different” and “more testimonial in this Court’s view insofar as the comment,
quote, I believe to the bottom of my feet these guys did it, end quote.”

                “In considering that phrase in isolation, it might appear, as the
          defense proposes, that it is completely misconduct by the prosecutor


                                                 35.
      because the prosecutor is lending his own personal beliefs to what this jury
      should do in how this jury should decide this case. One phrase in isolation,
      that certainly is a reasonable interpretation.

              “However, the Court, in considering [the prosecutor’s] rebuttal
      argument, which occurred and began approximately eight minutes before
      that, as well as his closing argument initially given …, [it] does appear to
      the Court, in addition to his comments made directly after that statement,
      that he was going through yesterday quite effectively the evidence
      presented in this case, including witnesses[’] testimony, as well as physical
      evidence insofar as photographs and GPS information.

             “[The prosecutor] began his rebuttal argument going directly toward
      rebutting comments made by defense counsel to the extent evidence would
      deal and be contrary to their comments to the jury and began, after the jury
      was admonished, with an analysis of the evidence to the extent that it was
      supporting his opinion that the defendants did it.” (Italics added.)
      The court concluded the prosecutor’s misconduct “in isolation” was addressed by
its admonition:

            “In that regard, the Court does find that that statement in isolation
      was misconduct, and, however, viewed in the totality, while it is still
      misconduct, the Court does feel that the appropriate remedy in this case
      would be an admonition to the jury.

             “If this Court recalls correctly, upon making the completion of that
      phrase previously stated, both defense counsel objected, [the prosecutor]
      stopped his argument, I sustained the objection, and I admonished the jury
      not to consider that statement made, and then I paraphrased that particular
      statement. Upon doing so and making contact with the jury, I did get nods
      and so forth indicating that they did understand the admonition, and [the
      prosecutor] proceeded to complete his rebuttal argument.

             “To the extent that anything else needs to be done for this jury, the
      Court finds that the admonition previously given is sufficient to address this
      particular issue and finds that no further action is necessary.” (Italics
      added.)




                                           36.
       F. Analysis
       Bailey and Brown argue that the prosecutor’s rebuttal argument constituted
prejudicial misconduct because he vouched for the strength of the People’s case, and it
was impossible to cure the misconduct with any type of admonition.
       “A prosecutor may comment upon the credibility of witnesses based on facts
contained in the record, and any reasonable inferences that can be drawn from them, but
may not vouch for the credibility of a witness based on personal belief or by referring to
evidence outside the record. [Citations.]” (People v. Martinez (2010) 47 Cal.4th 911,
958.) “It is misconduct for prosecutors to bolster their case ‘by invoking their personal
prestige, reputation, or depth of experience, or the prestige or reputation of their office, in
support of it.’ [Citation.] Similarly, it is misconduct ‘to suggest that evidence available
to the government, but not before the jury, corroborates the testimony of a witness.’
[Citation.] The vice of such remarks is that they ‘may be understood by jurors to permit
them to avoid independently assessing witness credibility and to rely on the government’s
view of the evidence.’ [Citation.]” (People v. Bonilla (2007) 41 Cal.4th 313, 336.)
       However, “[p]rosecutorial assurances, based on the record, regarding the apparent
honesty or reliability of prosecution witnesses, cannot be characterized as improper
‘vouching,’ which usually involves an attempt to bolster a witness by reference to facts
outside the record. [Citation.]” (People v. Medina (1995) 11 Cal.4th 694, 757, italics in
original.) Thus, it is not misconduct “to ask the jury to believe the prosecution’s version
of events as drawn from the evidence.… It is not misconduct for a party to make explicit
what is implicit in every closing argument .…” (People v. Huggins (2006) 38 Cal.4th
175, 207.)
       In this case, the prosecutor did not commit misconduct during the entirety of his
rebuttal argument as he addressed the defendants’ attack upon the evidence. The
prosecutor sought to respond to the remarks by Bailey’s defense attorney, who attacked
the collective “bias” of law enforcement and the prosecutor in bringing the case against

                                              37.
Bailey. The prosecutor also responded to the assertions by both defense attorneys, that
certain witnesses could not be believed because of various inconsistencies. In doing so,
however, the prosecutor relied on the evidence which refuted the defendants’ version of
events and summarized the evidence in support of the People’s case, particularly the GPS
tracking data of Bailey’s movements, the gang evidence about both defendants, and the
officers’ testimony about hearing Bailey shout to Brown at the police department just
before Brown confessed and implicated Smith instead of Bailey. The prosecutor asked
the jury to “judge the credibility” of Bailey’s trial testimony, in which he tried to explain
his numerous inconsistent statements and denied that he shouted to Brown or that he was
a gang member, compared to the evidence from the officers on the same issues.
       As noted by the court, the prosecutor’s comments about believing “to the bottom
of my feet these guys did it[,]” taken in isolation, appeared to amount to impermissible
vouching. But as the court also noted, this brief remark was made in the midst of the
prosecutor’s summation of evidence in support of the People’s case. In the context of the
prosecutor’s rebuttal argument, there was no inference that he was vouching for evidence
which had not been introduced at the trial.
       Defendants assert the prosecutor’s stated belief in defendants’ guilt constituted
prejudicial misconduct which could not have been cured by an admonition. They rely on
People v. Alvarado (2006) 141 Cal.App.4th 1577 (Alvarado), where the court found the
prosecutor committed misconduct by arguing:

       “ ‘I have a duty and I have taken an oath as a deputy District Attorney not
       to prosecute a case if I have any doubt that that crime occurred. [¶] The
       defendant charged is the person who did it.’ ” (Id. at p. 1583, italics
       omitted.)
       Alvarado held the prosecutor had “impermissibly invited the jury to convict [the
defendant] based on her opinion that he was guilty and on the prestige of her office ….”
(Id. at pp. 1584–1585.) The impermissible inferences from the prosecutor’s comments
were that “(1) the prosecutor would not have charged [the defendant] unless he was

                                              38.
guilty, (2) the jury should rely on the prosecutor’s opinion and therefore convict him, and
(3) the jurors should believe [the witness] for the same reason.” (Id. at p. 1585.)
Alvarado held an admonishment would not have cured the harm because the evidence
against the defendant was not overwhelming, and the prosecutor suggested more than
once that she had additional evidence of his guilt that had not been presented. (Id. at
p. 1586.)
       A contrary conclusion was reached in People v. Sully (1991) 53 Cal.3d 1195
(Sully), where the defendant also claimed the prosecutor vouched for the credibility of the
People’s case and certain witnesses. Sully rejected these claims of misconduct:

       “Considered in context, almost all of the examples cited amounted to
       argument from facts in the record directed to the credibility of witnesses,
       not the personal statement of the prosecutor vouching for their credibility.
       Such argument is proper; no misconduct occurred. [Citation.] The one
       personalized reference – a remark that the prosecutor had not deceived the
       jury and would not lie to it – was brief, innocuous, and followed
       immediately by references to evidence bearing on witness credibility.
       There was no conceivable prejudice to defendant in the remark.” (Id. at
       pp. 1235–1236, italics added.)
       In People v. Lopez (2008) 42 Cal.4th 960 (Lopez), the defendant argued the
prosecutor improperly vouched for the People’s case during rebuttal when she said: “ ‘I
don’t think [defense counsel] is mean or stupid. But I think his client is guilty.’ ” (Id. at
p. 971, italics added in original.) Lopez rejected the defendant’s claim of prejudicial
misconduct:

       “[T]he prosecutor’s comment did not imply that she based her belief in
       defendant’s guilt on evidence not presented at trial. To the contrary:
       Because her statement that she believed defendant was guilty immediately
       followed her comment that, in her view, defense counsel’s cross-
       examination of the victims demonstrated that they were credible, a
       reasonable juror would most likely infer that the prosecutor based her belief
       in defendant’s guilt on the credibility of the victims’ testimony at trial.”
       (Ibid., italics added.)




                                             39.
       As in Sully, we find the prosecutor’s rebuttal remark in this case about his belief in
the People’s case was also brief and innocuous. As in Lopez, the prosecutor’s statement
was made in the midst of his summation of evidence which supported the People’s case
and refuted the defense theories. More importantly, the prosecutor’s statement was
immediately followed by the court’s express admonishment for the jury to disregard the
prosecutor’s statement of belief. Indeed, the court made the factual finding that when it
admonished the jury, “I did get nods and so forth indicating that they did understand the
admonition.” Given the court’s findings, we presume the jury followed the court’s
immediate admonishment which cured any possible misconduct. (People v. Sanchez
(2001) 26 Cal.4th 834, 852.)
       Finally, even if the rebuttal argument was considered misconduct, the entirety of
the record refutes any possibility that the jury was influenced by the prosecutor’s
purported vouching for the strength of the People’s case. The jury did not return blanket
guilty verdicts against the defendants. Instead, the jury found Bailey and Brown not
guilty of assault with a deadly weapon on Garcia, and found Bailey not guilty of being a
felon in possession of a firearm. These findings indicate the jury returned the verdicts
based on its evaluation of the evidence and not because the prosecutor declared his belief
in the defendants’ guilt.
III.   CALCRIM No. 301
       Bailey argues the court improperly instructed the jury with CALCRIM No. 301,
that it could not rely on Bailey’s trial testimony to acquit him unless it found supporting
corroborative evidence. Bailey argues the court should have clarified CALCRIM
No. 301 to explain that Bailey could exonerate himself with his trial testimony, and
certain cautionary language only applied if Bailey was determined to be an accomplice
and he implicated Brown in the burglary/robbery. Bailey’s argument is meritless given
the entirety of the instructions.



                                            40.
       A. Failure to object
       “ ‘It is well established in California that the correctness of jury instructions is to
be determined from the entire charge of the court, not from a consideration of parts of an
instruction or from a particular instruction. [Citations.] “[T]he fact that the necessary
elements of a jury charge are to be found in two instructions rather than in one instruction
does not, in itself, make the charge prejudicial.” [Citation.] “The absence of an essential
element in one instruction may be supplied by another or cured in light of the instructions
as a whole.” [Citation.]’ [Citation.]” (People v. Bolin (1998) 18 Cal.4th 297, 328.)
       Defendant contends CALCRIM No. 301 should have been modified in certain
aspects. Defendant asserts that he has not forfeited review of this issue because the
alleged instructional errors affected his substantial rights. In the alternative, he claims
that his defense attorney’s failure to object to these issues constitutes prejudicial
ineffective assistance.
       Defendant is correct that an instructional error that affects defendant’s substantial
rights may be reviewed on appeal despite the absence of an objection. (§ 1259; People v.
Prieto (2003) 30 Cal.4th 226, 247.) We will therefore address the merits of his
instructional challenge. “[I]n reviewing an ambiguous instruction …, we inquire
‘whether there is a reasonable likelihood that the jury has applied the challenged
instruction in a way’ that violates the Constitution. [Citation.]” (Estelle v. McGuire
(1991) 502 U.S. 62, 72, fn. omitted.)
       B. Accomplice instructions
       The instruction at issue in this case is CALCRIM No. 301, testimony of a single
witness. The pattern instruction states:

       “[Except for the testimony of , which requires
       supporting evidence [if you decide (he/she) is an accomplice],] (the/The)
       testimony of only one witness can prove any fact. Before you conclude that
       the testimony of one witness proves a fact, you should carefully review all
       the evidence.”


                                              41.
       The court has a sua sponte duty to give this instruction. (People v. Rincon-Pineda
(1975) 14 Cal.3d 864, 884–885.) The court should insert the first bracketed language if
the testimony of an accomplice or other witness requires corroboration. (People v.
Chavez (1985) 39 Cal.3d 823, 831.)
       The court also has a sua sponte duty to give CALRIM No. 334, the cautionary
instructions about accomplice testimony, including the need for corroboration, when
there is sufficient evidence that a witness was an accomplice. (People v. Tobias (2001)
25 Cal.4th 327, 331.)
       C. Analysis
       In this case, the jury received the following version of CALCRIM No. 301:

              “Except for the testimony of Larry Bailey, which requires supporting
       evidence, the testimony of only one witness can prove any fact. Before you
       conclude that the testimony of one witness proves a fact, you should
       carefully review all the evidence.”
Defendant did not object to this instruction. He now contends that the italicized phrase
was legally incorrect and likely led the jury to believe that it could not believe Bailey’s
trial testimony about his innocence in the absence of supporting evidence.
       Bailey complains the court omitted the second part of the bracketed phrase in the
pattern version of CALCRIM No. 301, which would have modified the instruction to
read: “Except for the testimony of Larry Bailey, which requires supporting evidence [if
you decide he is an accomplice] .…” The record is silent as to why the court did not
include this bracketed phrase, and Bailey did not object to the instruction or request
modification.
       In any event, the omission of this bracketed language was not prejudicial given the
entirety of the instructions because the jury also received CALCRIM No. 334, which
clarified CALCRIM No. 301’s cautionary language about Bailey’s trial testimony:

              “Before you may consider the statement or testimony of Larry Bailey
       as evidence against Rayshaun Brown, you must decide whether Larry


                                             42.
       Bailey was an accomplice to those crimes. A person is an accomplice if he
       or she is subject to prosecution for the identical crime charged against the
       defendant. Someone is subject to prosecution if, one, he or she personally
       committed the crime or, two, he or she knew of the criminal purpose of the
       person who committed the crime; and, three, he or she intended to and did,
       in fact, aid, facilitate, promote, encourage, or instigate the commission of
       the crime or participate in a criminal conspiracy to commit the crime. [¶]
       The burden is on the defendant to prove that it is more likely than not that
       Larry Bailey was an accomplice.” (Italics added.)
       CALCRIM No. 334 defined an accomplice and further stated:

               “If you decide that a declarant or witness was an accomplice, then
       you may not convict Defendant Brown based on Defendant Bailey’s
       statement or testimony alone. You may use the statement or testimony of
       an accomplice to convict the defendant only if, one, the accomplice’s
       statement or testimony is supported by other evidence that you believe;
       two, that supporting evidence is independent of the accomplice’s statement
       or testimony; and, three, that supporting evidence tends to connect the
       defendant to the commission of the crimes.” (Italics added.)
CALCRIM No. 334 concluded with definitions of supporting evidence, and to view
incriminating statements with caution.
       Based on the entirety of the instructions, no reasonable jury would have so
narrowly interpreted CALCRIM No. 301 as suggested by Bailey, particularly given the
clarifying language of CALCRIM No. 334. We thus conclude that the omission of the
bracketed language in CALCRIM No. 301 was harmless under any standard given
CALCRIM No. 304’s clarification of the cautionary language contained in CALCRIM
No. 301.
IV.    Failure to instruct on lesser included offense
       Bailey contends the court erroneously denied his motion to instruct the jury on
theft as a lesser included offense of count I, robbery of Garcia. Bailey argues the
instructional error was prejudicial because the lesser offense was supported by substantial
evidence and Garcia could not identify which suspect held the gun at her head.




                                            43.
       A. Background
       Bailey and Brown were both charged with count I, robbery of Garcia. After the
parties rested, defendants requested instructions on grand or petty theft as lesser included
offenses to robbery.
       The court denied defendants’ motion for any lesser included offenses. The court
considered grand theft because it was closely related to robbery, but decided that the
offense did not “factually fit with the evidence that’s been presented in this case.” The
court further explained:

       “[W]hile petty theft and grand theft are lesser included offenses, it is this
       court’s position that the evidence presented in this case is sufficient to
       sustain a conviction for robbery given the circumstances as testified to by
       the alleged victim, as well as comments that have been presented from Mr.
       Brown during the investigation.

               “For those reasons, the Court feels there’s been sufficient evidence
       to support a conviction of robbery, and because of that, will not give a
       lesser included offense to Count 1.”

       Bailey and Brown were convicted of robbery.
       B. Robbery and theft
       “A court must instruct sua sponte on general principles of law that are closely and
openly connected with the facts presented at trial. [Citation.] This sua sponte obligation
extends to lesser included offenses if the evidence ‘raises a question as to whether all of
the elements of the charged offense are present and there is evidence that would justify a
conviction of such a lesser offense. [Citations.]’ [Citations.] As we stated recently, ‘A
criminal defendant is entitled to an instruction on a lesser included offense only if
[citation] “there is evidence which, if accepted by the trier of fact, would absolve [the]
defendant from guilt of the greater offense” [citation] but not the lesser. [Citations].’
[Citation.]” (People v. Lopez (1998) 19 Cal.4th 282, 287–288, italics in original.)




                                             44.
       Robbery is the “felonious taking of personal property in the possession of another,
from his person or immediate presence, and against his will, accompanied by means of
force or fear.” (§ 211.) “Robbery is essentially larceny aggravated by use of force or
fear to facilitate the taking of property from the person or presence of the possessor.
[Citation.]” (In re Albert A. (1996) 47 Cal.App.4th 1004, 1007–1008.)
       “Generally, ‘the force by means of which robbery may be committed is either
actual or constructive. The former includes all violence inflicted directly on the persons
robbed; the latter encompasses all … means by which the person robbed is put in fear
sufficient to suspend the free exercise of … will or prevent resistance to the taking.’
[Citation.] This ‘constructive force’ means ‘force, not actual or direct, exerted upon the
person robbed, by operating upon [a] fear of injury .…’ [Citation.] … Included within
the common meaning of ‘force’ is ‘such threat or display of physical aggression toward a
person as reasonably inspires fear of pain, bodily harm, or death.’ [Citation.]” (People
v. Wright (1996) 52 Cal.App.4th 203, 210–211, italics added in original.)
       The force required for robbery is more than “just that quantum of force which is
necessary to accomplish the mere seizing of the property.” (People v. Morales (1975) 49
Cal.App.3d 134, 139.) However, the degree of force used “ ‘ “is immaterial. All the
force that is required to make the offense a robbery is such force as is actually sufficient
to overcome the victim’s resistence … [citations].” ’ ” (People v. Jones (1992) 2
Cal.App.4th 867, 870.)
       “ ‘[F]orce’ is not an element of robbery independent of ‘fear’; there is an
equivalency between the two. ‘ “[T]he coercive effect of fear induced by threats … is in
itself a form of force, so that either factor may normally be considered as attended by the
other.” ’ [Citation.]” (People v. Wright, supra, 52 Cal.App.4th at p. 211.) “To establish
a robbery was committed by means of fear, the prosecution ‘must present evidence
“… that the victim was in fact afraid, and that such fear allowed the crime to be
accomplished.” ’ [Citations.]” (People v. Morehead (2011) 191 Cal.App.4th 765, 772.)

                                             45.
“ ‘The element of fear for purposes of robbery is satisfied when there is sufficient fear to
cause the victim to comply with the unlawful demand for his property.’ [Citations.]” (Id.
at p. 775.)
       It is settled that the crime of theft, whether divided by degree into grand theft or
petty theft, is a lesser included offense of robbery. (People v. Ortega (1998) 19 Cal.4th
686, 694–697.) “Where the elements of force or fear are absent, a taking from the person
is grand theft, a lesser included offense of robbery. [Citations.]” (People v. Jones, supra,
2 Cal.App.4th at p. 869.)
       Nevertheless, “the existence of ‘any evidence, no matter how weak’ will not
justify instructions on a lesser included offense, but such instructions are required
whenever evidence that the defendant is guilty only of the lesser offense is ‘substantial
enough to merit consideration’ by the jury. [Citations.] ‘Substantial evidence’ in this
context is ‘evidence from which a jury composed of reasonable [persons] could …
conclude[]” ’ that the lesser offense, but not the greater, was committed. [Citations.]”
(People v. Breverman (1998) 19 Cal.4th 142, 162.)
       C. Analysis
       The primary evidence about the actual robbery was based on Garcia’s trial
testimony and pretrial statements. Garcia described a harrowing scene as the two
suspects surprised her while she was in her bedroom. The gunman placed his hand over
her eyes and mouth, put the gun to her head, and pushed her to the floor. The gunman
took her around the apartment as the two suspects ransacked the rooms and looked for
something. Garcia testified the gunman continued to hold the gun to her head. After the
second suspect found the safe, the gunman again forced her to the floor. He pulled back
the slide and chambered a round in his gun, and she heard a metallic sound and waited to
be shot. Fortunately, the two suspects left without firing. The officers later found a live
Lugar bullet on the floor where she had been pushed down.



                                             46.
       In his second statement to the officers, Brown admitted he entered the apartment
but implicated Smith as the instigator, driver, and gunman. Brown said Smith pointed the
gun at the victim. Bailey repeatedly denied any involvement in the burglary/robbery, and
insisted he did not know what Brown and Smith were going to do when they got out of
his car.
       The trial court properly denied Bailey’s request for theft instructions as lesser
included offenses because there was no contrary evidence the offense was anything other
than a robbery accomplished by means of force or fear. The gunman’s conduct of
placing a gun to Garcia’s head, covering her face, keeping the gun at her head as they
searched the apartment, and chambering a round just as the suspects left, were reasonably
calculated to intimidate and frighten Garcia, who believed she was going to be shot.
       The element of fear was proven, and no instruction on “mere theft” was warranted.
(People v. Bordelon (2008) 162 Cal.App.4th 1311, 1320.) While Garcia may not have
suffered actual physical injuries, “the inference that force was used is compelling. The
degree of force is immaterial. [Citations.] There was no contradictory version of the
evidence to support instruction on the lesser offense of grand theft from the person.”
(People v. Jones, supra, 2 Cal.App.4th at p. 871.)
       Bailey asserts the lesser included instructions on theft should have been given
because there was a “scenario” where he may have been part of “an intended burglary to
accomplish marijuana trafficking but [he had] no knowledge of a plan to commit a
robbery,” and this scenario was “plausible” based on his trial testimony. Bailey
speculated that he might have thought Smith and Brown were just going to steal drugs
during the narcotics transactions in the apartment. This theory was completely
unsupported by the evidence. At trial, Bailey testified Smith asked him for a ride so he
could get some marijuana, he followed Smith’s directions to the apartment complex,
Smith and Brown got out of his car, Bailey waited in the car, and Bailey had no idea what



                                             47.
Smith and Brown were going to do at that location. There was no evidence to support the
scenario which Bailey presents on appeal.
V.     Bailey was convicted of first degree robbery
       Bailey contends his conviction for count I, first degree robbery, must be reduced
to second degree robbery because the jury failed to specify the degree on the verdict
form. As we will explain, this argument is refuted by the entirety of the record.
       A. Background
       Section 212.5 defines the offense of robbery and states in pertinent part:

             “(a) Every robbery … which is perpetrated in an inhabited dwelling
       house … is robbery of the first degree.

               “(b) Every robbery of any person while using an automated teller
       machine or immediately after the person has used an automated teller
       machine and is in the vicinity of the automated teller machine is robbery of
       the first degree.

              “(c) All kinds of robbery other than those listed in subdivisions (a)
       and (b) are of the second degree.” (Italics added)
       The amended information alleged Bailey and Brown committed count I, robbery,
as follows:

       “[They] did willfully, unlawfully and by means of force or fear take
       personal property from the person, possession [or] immediate presence of
       Jacquelina Garcia, and said offense was perpetrated in an inhabited
       dwelling house … in violation of Penal Code section 212.5(A), a felony.”
       (Italics added.)
       There was overwhelming evidence at trial that the robbery was committed in the
apartment where Garcia lived.
       The jury was instructed as to count I, robbery, that the offense was divided into
two degrees:

             “Robbery is divided into two degrees. If you conclude that the
       defendant committed a robbery, you must then decide the degree.



                                            48.
             “To prove that the defendant is guilty of first degree robbery, the
       People must prove that:

              “The robbery was committed in an inhabited dwelling. A dwelling
       is inhabited if someone lives there and either is present or has left but
       intends to return.

              “All other robberies are of the second degree.

               “The People have the burden of proving beyond a reasonable doubt
       that the robbery was first degree rather than a lesser crime. If the People
       have not met this burden, you must find the defendant not guilty of first
       degree robbery.” (CALCRIM No. 1602, italics added.)
       For count I, the jury received a single verdict form which gave the following two
options on the same page.

               “We, the jury, empanelled to try the above entitled cause, find the
       defendant, LARRY BAILEY-BANKS JR, guilty of Felony, to wit:
       Robbery, in violation of Section 212.5(a) of the Penal Code, as charged in
       the first count of the Amended Information.

               “We, the jury, empanelled to try the above entitled cause, find the
       defendant, LARRY BAILEY-BANKS JR, not guilty of Felony, to wit:
       Robbery, in violation of Section 212.5(a) of the Penal Code, as charged in
       the first count of the amended information.”
       In returning the verdict, the foreperson signed the first option, that the jury found
Bailey guilty of “Robbery, in violation of Section 212.5(a) … as charged in the first
count of the Amended Information.”

       B. McDonald-Beamon
       Bailey contends that while the jury found him guilty of count I, it never made a
finding that his conviction was for first degree burglary of an inhabited dwelling, and the
offense must be reduced to second degree burglary as a matter of law.
       Bailey’s argument is based on section 1157, which states:

       “Whenever a defendant is convicted of a crime or attempt to commit a
       crime which is distinguished into degrees, the jury, or the court if a jury
       trial is waived, must find the degree of the crime or attempted crime of
       which he is guilty. Upon the failure of the jury or the court to so


                                             49.
       determine, the degree of the crime or attempted crime of which the
       defendant is guilty, shall be deemed to be of the lesser degree.” (Italics
       added.)
       Section 1192 is a companion statute, and states a similar rule in cases of guilty
pleas or bench trials:

       “Upon a plea of guilty, or upon conviction by the court without a jury, of a
       crime or attempted crime distinguished or divided into degrees, the court
       must, before passing sentence, determine the degree. Upon the failure of
       the court to so determine, the degree of the crime or attempted crime of
       which the defendant is guilty, shall be deemed to be of the lesser degree.”
       Bailey’s argument is also based on the interpretation of section 1157 by People v.
McDonald (1984) 37 Cal.3d 351 (McDonald) and People v. Beamon (1973) 8 Cal.3d 625
(Beamon). “Under the McDonald-Beamon rule, a jury in a criminal case is required to
determine the degree of the crime and if it does not, the offense is deemed to be of the
lesser degree. [Citations.]” (In re Birdwell (1996) 50 Cal.App.4th 926, 928.) “Even if it
is obvious that the jury intended to find [the greater degree], the McDonald-Beamon rule
focuses solely on the actual verdict and does not take into account any extrinsic evidence
or findings. [Citations.]” (Id. at p. 930, italics added.)
       In McDonald, the defendant was charged with murder “in the usual manner, i.e.,
without specification of degree.” He was convicted of murder “as charged in the
information,” and the jury found the robbery special circumstance true. (McDonald,
supra, 37 Cal.3d at pp. 379, 381.) The defendant argued the verdict should be fixed at
second degree murder pursuant to section 1157 because the jury failed to specify the
degree in its verdict. McDonald agreed: “[T]he key is not whether the ‘true intent’ of the
jury can be gleaned from circumstances outside the verdict form itself; instead,
application of [section 1157] turns only on whether the jury specified the degree in the
verdict form.” (McDonald, supra, at p. 382, italics added, overruled in part by People v.
Mendoza (2000) 23 Cal.4th 896 (Mendoza); Beamon, supra, 8 Cal.3d at p. 629, fn. 2.)




                                              50.
       However, there have been limitations placed on the McDonald-Beamon rule.
Where the verdict includes language equivalent to “first degree,” the degree of the crime
has been sufficiently specified. (People v. Preciado (1991) 233 Cal.App.3d 1244, 1250
(Preciado).) In Preciado, the information charged the defendant with a “ ‘violation of
Section 459/460.1/461.1 of the Penal Code (Residential Burglary-1st Degree).’ ” (Id. at
p. 1247, italics added in original.) The verdict form stated the jury found the defendant
guilty “ ‘of the crime of felony, to wit: Violation of Section 459 of the Penal Code of the
State of California, (Residential Burglary) as charged in Count 1 of the Information.’ ”
(Ibid., italics added in original.)
       Preciado held section 1157 did not require reduction of the offense to second
degree burglary even though the verdict form did not state whether the jury found him
guilty of first or second degree burglary:

       “The verdict described a first degree burglary in so many words,
       ‘residential burglary,’ and referred to the information which did specifically
       charge defendant with first degree burglary. There was no evidence
       defendant burglarized anything but an ‘inhabited dwelling house’ [citation].
       And ‘residence’ and ‘inhabited dwelling house’ are interchangeable terms.
       [Citation.]” (Preciado, supra, 233 Cal.App.3d at pp. 1247–1248, italics in
       original.)
       Preciado distinguished the McDonald-Beamon line of cases: “[A]pplication of the
rule of McDonald-Beamon has been confined to those situations in which the prosecution
was forced to argue from inferences based on collateral findings in circumstances where
no fixing of the degree or the equivalent was made at all.” (Preciado, supra, 233
Cal.App.3d at p. 1248, italics added, fn. omitted.) In contrast, Preciado held the case
involved a situation “where the offense is unmistakably described as a crime that could
only be of the first degree.” (Id. at p. 1249.)

       “[W]e agree that McDonald and Beamon are inapplicable because ‘in those
       cases the [intended] degree of the crime was [only] implied by other
       subsequent findings,’ the purpose of which ‘ “was other than to describe the
       degree of the crime.” ’ [Citation.] And such is not the case here. We are


                                              51.
       required to imply nothing. The information charged first degree residential
       burglary; the evidence would only support first degree burglary; and the
       verdict form, specifically finding burglary of a residence, was just another
       way of saying first degree burglary. There is no reason to reduce the degree
       under these circumstances.” (Id. at pp. 1249–1250, fn. omitted.)
       Another example of the McDonald-Beamon rule was examined in People v.
Bonillas (1989) 48 Cal.3d 757 (Bonillas). The defendant was charged with murder in
violation of section 187, and also with burglary and the special circumstance of murder
during a burglary. “[T]he jury was instructed that if it found defendant guilty of murder
it was required to find the degree of the murder. However, for some unknown reason it
was not furnished a verdict form by which to specify the degree, and the guilty verdict it
did return … specified only that defendant was guilty of murder ‘as charged in the
information.’ Because the instructions required the jury to specify the degree of the
murder and the verdict returned failed to do so, the verdict was incomplete under the law
and the instructions. [Citations.]” (Id. at p. 769, fn.omitted.) Bonillas cited to
McDonald-Beamon and further explained:

               “The jury was instructed it should return a finding on the burglary-
       murder special circumstance only if it found defendant guilty of first degree
       murder, and, of course, it did return a verdict of true as to the burglary-
       murder special circumstance. While this would plainly indicate the jury did
       in fact conclude the murder was first degree, the decisions of this court
       have insisted on an express finding of the degree to satisfy section 1157, no
       matter how plain the implied finding. [Citations.]” (Bonillas, supra, 48
       Cal.3d at p. 769, fn. 4.)
       However, Bonillas’s procedural history did not end with the verdict. The jury had
only been excused for the guilt phase, and it was due to return for the penalty phase. The
court learned of the verdict defect before the penalty phase began. The court recalled the
jury before the penalty phase, and instructed it to resume deliberations and determine the
degree of murder. The jury quickly found the murder was of the first degree. On appeal,
the defendant argued the original verdict was for second degree murder under section
1157 and McDonald-Beamon. Bonillas held the court’s decision to resume deliberations


                                             52.
did not violate the defendant’s due process rights: “Clearly, the jury here remained
within the court’s control [citations], their verdict was incomplete, and the court was
authorized to reconvene the jury to complete its verdict.” (Bonillas, supra, 48 Cal.3d at
p. 773.)
       In Mendoza, supra, 23 Cal.4th 896, the court disapproved of McDonald-Beamon
in certain circumstances. The indictment alleged the defendants committed murder while
committing robbery and burglary. The prosecution’s only theory was that the defendants
killed the victim while committing robbery and burglary, and the court instructed only on
that theory, stating the defendants could be convicted only if the killing occurred during
the commission of robbery or burglary, and the defendants had the specific intent to
commit robbery or burglary. Neither the instructions nor the verdict forms gave the
jurors the option to return verdicts for second degree murder or any lesser form of
criminal homicide. The verdicts stated that the defendants were “guilty of the offense
charged in Count I, a felony, to wit, murder in violation of Section 187(a),” and that the
murder was committed while the defendants were engaged in the commission of robbery
and burglary. (Id. at pp. 903, 907.)
       Mendoza rejected the defendants’ argument that their convictions should be
reduced from first to second degree murder, and held section 1157 was inapplicable
because the defendants had not been convicted of a crime which was “ ‘distinguished into
degrees.’ ” (Mendoza, supra, 23 Cal.4th at p. 910, fn. omitted.) “[T]he prosecution’s
only murder theory at trial” was felony murder, “which is first degree murder as a matter
of law [citation],” and the jury was instructed “to return either an acquittal or a conviction
of first degree murder.” (Id. at p. 900.) The court reasoned that “the first degree felony-
murder rule ‘is a creature of statute,’ ” which, by its terms, makes murder committed
during robbery or burglary murder of the first degree. (Id. at p. 908.) “Thus, there are no
degrees of such murders; as a matter of law, a conviction for a killing committed during a
robbery or burglary can only be a conviction for first degree murder.” (Ibid., italics in

                                             53.
original.) Consequently, in such a case “the only guilty verdict a jury may return is first
degree murder. [Citations.]” (Ibid., italics in original.)
       Mendoza held “that under these circumstances, section 1157 did not apply because
[the defendants were not] ‘convicted of a crime ... which is distinguished into degrees’
within the meaning of that section.” (Mendoza, supra, 23 Cal.4th at p. 900.) The court
stressed that where a jury is instructed solely “on first degree felony murder and to find
the defendant either not guilty or guilty of first degree murder,” “the only crime of which
a defendant may be convicted is first degree murder, and the question of degree is not
before the jury.” (Id. at p. 910.) In explaining its rationale, the court articulated the
purpose of the degree-fixing statute “is to ensure that where a verdict other than first
degree is permissible, the jury’s determination of degree is clear.” (Ibid., italics in
original.) But where a factfinder can only convict a defendant of a first degree crime, to
require a reviewing court to deem the conviction to be of a lesser crime “that was never at
issue” would produce “absurd and unjust result[s]” and elevate form over substance. (Id.
at p. 911.)
       Mendoza partially overruled McDonald, which had mandated that “ ‘the terms of
the [degree-fixing statute were] unambiguous’ ” and were to be strictly applied without
exception. (Mendoza, supra, 23 Cal.4th at p. 913.) In overruling McDonald, Mendoza
was “mindful that [the] Courts of Appeal have been critical of McDonald and have
adhered to it only grudgingly.” (Mendoza, supra, 23 Cal.4th at p. 923.)
       In Sanchez v. Superior Court (2002) 102 Cal.App.4th 1266 (Sanchez), a defendant
charged with first degree murder sought a writ “to compel the trial court to accept his
guilty plea to murder without specifying its degree and to conduct a hearing under section
1192 [the degree-fixing statute] to determine the degree of the murder.” (Id. at p. 1268.)
In denying the writ, Sanchez applied Mendoza’s rationale to conclude that “[w]hen the
language of the charge can only be first degree murder, an accusatory pleading does not
charge a crime ‘distinguished or divided into degrees’ and, therefore, [the degree-fixing

                                              54.
statute] does not apply.” (Sanchez, supra, 102 Cal.App.4th at pp. 1269–1270.) Sanchez
relied on Mendoza and further held: “[The degree-fixing statute] was enacted to assure
certainty in the degree of a conviction prior to sentencing. [Citation.] It was not intended
to apply where neither logic nor the accusatory pleading leave any doubt as to the degree
of the murder charged.” (Sanchez, supra, 102 Cal.App.4th at p. 1273, italics added.)
       C. Analysis
       There was no question from the trial evidence in this case that the robbery
occurred in an inhabited dwelling house. However, section 1157 and the McDonald-
Beamon rule focuses on whether the jury failed to specify the degree of the crime in the
actual verdict form, and not on circumstances outside the verdict form itself. (McDonald,
supra, 37 Cal.3d at p. 382.)
       Nevertheless, the instant case is very similar to the circumstances in Preciado and
Mendoza because the verdict form for count I included language equivalent to “first
degree robbery,” and the jury only had the choice to find defendant guilty or not guilty of
first degree robbery. As explained above, the amended information charged in count I
that Bailey “did willfully, unlawfully and by means of force or fear take personal
property from the person, possession [or] immediate presence of Jaquelina Garcia, and
said offense was perpetrated in an inhabited dwelling house … in violation of Penal
Code section 212.5(A), a felony.” (Italics added.) Section 212.5, subdivision (a) defines
the offense of first degree robbery of an inhabited dwelling house.
       The instructions further defined first degree robbery as charged in count I as a
robbery which occurs in an inhabited dwelling house, that all other robberies were second
degree, and the People had the burden of proving the robbery “was first degree rather
than a lesser crime. If the People have not met this burden, you must find the defendant
not guilty of first degree robbery.” (CALCRIM No. 1602, italics added.)
       While the instructions defined all other robberies as second degree, the verdict
form gave the jury only one choice: Both defendants were either guilty or not guilty in

                                            55.
count I of a “[f]elony, to wit: Robbery, in violation of Section 212.5(a) of the Penal
Code, as charged in the first count of the Amended Information.” The jury did not have
an option to convict defendant of anything less that first degree robbery. The jury was
instructed that the People had the burden of proving the crime was first degree robbery of
an inhabited dwelling. If, for some reason, the jury determined that the prosecution failed
to prove the robbery occurred in an inhabited dwelling, the instructions required the jury
to find defendants not guilty of count I, first degree burglary, as charged in the amended
information. (Mendoza, supra, 23 Cal.4th at p. 901.)
       As in Mendoza and Preciado, count I expressly alleged robbery in a particular
degree, the jury received instructions on that particular degree, and the verdict form gave
it only one choice of finding Bailey guilty of that degree. The only verdict the jury could
return in this case was for first degree burglary. (Mendoza, supra, 23 Cal.4th at p. 901.)
Given the nature of the amended information, instructions, and the verdict form, the
robbery charged in count I was not a crime “distinguished or divided into degrees” to
trigger the application of section 1157. (See, e.g., Sanchez, supra, 102 Cal.App.4th at
pp. 1269–1273.)
       Bailey argues that this case is identical to the first verdict returned in Bonillas,
which was found to be incomplete in violation of section 1157. Mendoza addressed
Bonillas only to the extent of approving the trial court’s decision in that case to resume
deliberations on the degree of murder, and held that such a procedure was not barred by
section 1157 or McDonald. Mendoza did not address or distinguish the validity of the
first verdict in Bonillas. (Mendoza, supra, 23 Cal.4th at p. 918.) In any event, Bonillas is
distinguishable because the information in that case charged the defendant with murder
without specifying a degree, which is similar to how the defendant in McDonald was
charged.




                                              56.
VI.    Reversal of count VI, receiving stolen property
       In count I, Bailey and Brown were convicted of the robbery of Garcia. In count
VII, Bailey was separately convicted of receiving Garcia’s stolen property. Bailey was
sentenced to the third strike term of 25 years to life for count VI, plus four years for the
gang enhancement, and the court stayed the sentence pursuant to section 654.
       A defendant may not be convicted of stealing and receiving the same property.
(People v. Ceja (2010) 49 Cal.4th 1, 4; People v. Smith (2007) 40 Cal.4th 483, 522.)
Bailey contends, and the People concede, that he could not be convicted of both offenses,
and that the conviction and sentence for count VI must be reversed.
VII.   Bailey’s conviction in count VII as an accessory
       In counts I and III, Bailey and Brown were convicted of the robbery and burglary
of Garcia. In count VII, Bailey was separately charged and convicted of being an
accessory after the fact to a felony by harboring, concealing or aiding Brown and/or
Smith with the knowledge they had committed offenses against Garcia (§ 32).
       Bailey contends count VII must be reversed because he could not be convicted of
being a principal in the robbery and burglary, and also as an accessory after the fact of the
same offenses.
       A. Accessory after the fact
       Section 32 states: “Every person who, after a felony has been committed, harbors,
conceals or aids a principal in such felony, with the intent that said principal may avoid
or escape from arrest, trial, conviction or punishment, having knowledge that said
principal has committed such felony or has been charged with such felony or convicted
thereof, is an accessory to such felony.”
       “The crime of accessory consists of the following elements: (1) someone other
than the accused, that is, a principal, must have committed a specific, completed felony;
(2) the accused must have harbored, concealed, or aided the principal; (3) with
knowledge that the principal committed the felony or has been charged or convicted of

                                             57.
the felony; and (4) with the intent that the principal avoid or escape from arrest, trial,
conviction, or punishment. [Citations.]” (People v. Plengsangtip (2007) 148
Cal.App.4th 825, 836.) “[I]n determining whether a defendant had the requisite
knowledge and intent to commit the crime of accessory, the jury may consider ‘such
factors as [the defendant’s] possible presence at the crime or other means of knowledge
of its commission, as well as his companionship and relationship with the principal
before and after the offense.’ [Citation.]” (Id. at p. 837.)
       “[T]here is no bar to conviction as both principal and accessory where the
evidence shows distinct and independent actions supporting each crime. When a felony
has been completed and a person knowingly and intentionally harbors, conceals or aids
the escape of one of the felons, that person is guilty as an accessory to a felony under
section 32, whatever his or her prior participation in the predicate felony. [Citation.]”
(People v. Mouton (1993) 15 Cal.App.4th 1313, 1324.)
       However, “[a]ttempting to escape after committing a felony is an inherent part of
committing the felony, involving in most cases acting on a previously formed intent.
Thus escaping does not create greater criminal culpability. Indeed, although Penal Code
section 32 does not expressly so state, California long has recognized that a principal to a
felony cannot become an accessory to that felony by attempting to make his own escape.
[Citations.]” (In re Eduardo M. (2006) 140 Cal.App.4th 1351, 1360 (Eduardo M.).)
Eduardo M. noted that, were the rule otherwise, “every felon who tried to escape
apprehension by fleeing from the crime scene thereby would become an accessory to his
own felony, a result that would turn nearly every felony into two separate crimes and thus
expand accessory liability beyond any reasonable relation to increased criminal
culpability or societal harm.” (Ibid., fn. omitted.)
       Eduardo M. concluded dual liability could not be based on the mere fact that a
person aided an assault and then fled after the commission of the assault, “even if that
conduct incidentally helps other principals to escape.” (Eduardo M., supra, 140

                                              58.
Cal.App.4th at p. 1359.) “[I]n order to find someone to be an accessory after the fact to a
felony in the commission of which the person is also a principal by virtue of his or her
having aided and abetted its commission, the acts constituting that felony must have
ceased at the time of the conduct that violates section 32. Otherwise, the conduct of
aiding or concealing a principal with the intent that he or she avoid arrest (§ 32) is
subsumed into the conduct of aiding the commission of the crime with the intent or
purpose of facilitating commission of the offense [citation], such that the defendant is
‘concerned in the commission of a crime’ [citation] and is therefore a principal in its
commission [citation]. This is because an intent to help the perpetrator get away, formed
before cessation of the acts constituting the felony, constitutes aiding and abetting.
[Citation.]” (In re Malcolm M. (2007) 147 Cal.App.4th 157, 171.)
       B. Analysis
       Bailey’s conviction for being an accessory after the fact is not barred by his
convictions as a principal for robbery and burglary. Being an accessory to a crime is not
a defense to principal liability for commission of the offense, but it is a discrete crime
based on separate acts of aid. (People v. Jennings (2010) 50 Cal.4th 616, 668; People v.
Riley (1993) 20 Cal.App.4th 1808, 1815.)
       When Bailey waited for Brown and Smith outside the apartment complex, and
drove them back to his apartment after they committed the burglary and robbery, his
conduct of helping them escape was part of the primary substantive offenses and not the
acts of an accessory after the fact.
       According to the GPS tracking data, however, Bailey was back on North Half
Moon Drive at 11:52 a.m. Bailey’s criminal conduct did not end when the robbery and
burglary were complete and the suspects reached a place of safety. Once they arrived at
Bailey’s apartment, the suspects forced open the safe, looked through the contents, and
dumped everything in Bailey’s trash can. Smith and Brown remained at Bailey’s
apartment. At 2:45 p.m., the officers responded to the alley and found the safe in the

                                             59.
garbage can. Bailey and Jackson testified that Smith left at some point before the police
arrived, and Brown left after Tiffany told them the police were in the alley.
       Based on this evidence, the jury could have concluded that Bailey harbored Smith
and/or Brown in his apartment for several hours after the completion of the burglary and
robbery. Bailey’s conviction as an accessory after the fact was based on distinct and
independent actions after the commission, escape, and completion of the burglary and
robbery, and is not barred by his convictions as a principal for robbery and burglary.
VIII. The prior prison term enhancements
       Bailey contends there is insufficient evidence to support the two prior prison term
enhancements which the court found true. The People respond that while evidence was
introduced to support these allegations, the court should have stricken the prior prison
term enhancements because it relied on the same underlying convictions to impose the
two five-year prior serious felony enhancements. Bailey declines to accept the People’s
concession and insists that the two enhancements were not supported by substantial
evidence.
       While the court found the two prior prison term enhancements true, the abstract of
judgment does not contain any reference to these two enhancements and Bailey was not
sentenced on them.
       Since the court used the same underlying prior convictions to impose the two prior
serious felony enhancements, Bailey cannot be sentenced for the two prior prison term
enhancements. Regardless of whether the prosecution introduced evidence to support
these allegations, the section 667.5, subdivision (b) enhancements must be stricken and
dismissed.
IX.    Cumulative error
       Bailey contends the entirety of his convictions must be reversed for cumulative
error based on his appellate claims. “We have rejected the vast majority of defendant’s
assignments of error, and when we have found or assumed error, we have determined

                                            60.
defendant was not prejudiced. Whether such claims are considered separately or
together, we find no prejudicial error at either phase of the proceedings.” (People v.
Jackson (2014) 58 Cal.4th 724, 774.)
       While we have reversed count VI, receiving stolen property, and ordered the two
prior prison term enhancements stricken, those findings are based on discrete errors of
law that did not influence the other verdicts in this case.
                                      DISPOSITION
       The conviction as to Bailey in count VI for receiving stolen property is reversed,
and the prior prison term enhancements are stricken. In all other respects, we affirm the
judgments of convictions against both Bailey and Brown.

                                                                _____________________
                                                                Poochigian, J.
WE CONCUR:


______________________
Cornell, Acting P.J.


______________________
Gomes, J.




                                             61.